Exhibit 10.1

 

 

CREDIT AGREEMENT

dated as of October 5, 2007

 

among

 

ERP OPERATING LIMITED PARTNERSHIP,

 

THE BANKS LISTED HEREIN,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arranger and Joint Book Runner,

 

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arranger and Joint Book Runner,

 

and

 

CITICORP NORTH AMERICA INC.,

as Documentation Agent,

 

DEUTSCHE BANK SECURITIES INC.,

as Documentation Agent,

 

REGIONS BANK,

as Documentation Agent,

 

THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agent, and

 

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 

 

 


--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of October 5, 2007, is among ERP OPERATING
LIMITED PARTNERSHIP (the “Borrower”), the BANKS party hereto, BANK OF AMERICA,
N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent,
and CITICORP NORTH AMERICA INC., DEUTSCHE BANK AG, NEW YORK BRANCH, REGIONS
BANK, THE ROYAL BANK OF SCOTLAND PLC, and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agents.

W I T N E S S E T H

WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1     Definitions.  The following terms, as used herein, have the
following meanings:

“Acquisition Property” means a property acquired by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates (whether by purchase, merger
or other corporate transaction and including acquisitions from taxable REIT
subsidiaries owned by Borrower).

“Acquisition Property Value” means the greater of (a) the EBITDA generated by an
Acquisition Property divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Acquisition Property owned by a Consolidated Subsidiary or
an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of an Acquisition Property (or Borrower’s Share thereof with
respect to any Acquisition Property owned by a Consolidated Subsidiary or an
Investment Affiliate).  An Acquisition Property will be valued as a Stabilized
Property following the sixth full fiscal quarter after the fiscal quarter in
which such Acquisition Property was first acquired.


--------------------------------------------------------------------------------


 

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“Agreement” shall mean this Credit Agreement as the same may from time to time
hereafter be modified, supplemented or amended.

“Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the table set forth below.  Any
change in Borrower’s Credit Rating causing it to move to a different range on
the table shall effect an immediate change in the Applicable Margin.  In the
event that the Borrower receives Credit Ratings that are not equivalent, the
Applicable

2


--------------------------------------------------------------------------------


Margin shall be based upon the higher of the Credit Ratings from S&P or
Moody’s.  In the event that only one (1) Rating Agency has set the Borrower’s
Credit Rating, then the Applicable Margin shall be based on such single Credit
Rating.

Range of Borrower’s
Credit Rating
(S&P/Moody’s Ratings)

 

Applicable
Margin for
Base Rate Loans (% per annum)

 

Applicable
Margin for Euro
Dollar Loans (% per annum)

 

 

 

 

 

Non-Investment Grade

 

   0.250

 

1.250

 

 

 

 

 

BBB-/Baa3

 

0.0

 

0.950

 

 

 

 

 

BBB/Baa2

 

0.0

 

0.625

 

 

 

 

 

BBB+/Baa1

 

0.0

 

0.500

 

 

 

 

 

A-/A3

 

0.0

 

0.425

 

 

 

 

 

A/A2 or better

 

0.0

 

0.400

 

“Approved Bank” shall mean banks which have (i)(a) a minimum net worth of
$500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum long
term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.

“Assignee” has the meaning set forth in Section 9.6(c).

“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors.

“Bankruptcy Code” shall mean Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Bank serving
as the Administrative Agent as its “prime rate.”  The “prime rate” is a rate set
by Bank of America, N.A. based upon various factors including Bank of America,
N.A.’s costs and

3


--------------------------------------------------------------------------------


desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by the Bank serving as
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan made or to be made by a Bank as a Base Rate Loan
in accordance with the applicable Notice of Borrowing or Notice of Interest Rate
Election or pursuant to Article VIII.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means ERP Operating Limited Partnership, an Illinois limited
partnership.

“Borrower’s Share” means Borrower’s or EQR’s share of the liabilities or assets,
as the case may be, of an Investment Affiliate or Consolidated Subsidiary as
reasonably determined by Borrower based upon Borrower’s or EQR’s economic
interest in such Investment Affiliate or Consolidated Subsidiary, as the case
may be, as of the date of such determination.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close (i) in Dallas, Texas
and/or New York City, and (ii) in the case of Euro-Dollar Loans, in London,
England and/or Dallas, Texas.

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person

“Capital Reserve” shall mean $200 per year.

“Cash and Cash Equivalents” shall mean unrestricted (notwithstanding the
foregoing, however, cash held in escrow in connection with the completion of
Code Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (i) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds, (iii)
interest bearing or discounted obligations

4


--------------------------------------------------------------------------------


of Federal agencies and government sponsored entities or pools of such
instruments offered by Approved Banks and dealers, including without limitation,
Federal Home Loan Mortgage Corporation participation sale certificates,
Government National Mortgage Association modified pass through certificates,
Federal National Mortgage Association bonds and notes, and Federal Farm Credit
System securities, (iv) time deposits, foreign deposits, domestic and foreign
certificates of deposit, bankers acceptances (foreign and domestic), commercial
paper in Dollars or an alternate currency rated at least A-1 by S&P and P-1 by
Moody’s and/or guaranteed by a Person with an Aa rating by Moody’s, an AA rating
by S&P or better rated credit, floating rate notes, other money market
instruments and letters of credit each issued by Approved Banks (provided that
the same shall cease to be a “Cash or Cash Equivalent” if at any time any such
bank shall cease to be an Approved Bank), (v) obligations of domestic
corporations, including, without limitation, commercial paper, bonds, debentures
and loan participations, each of which is rated at least AA by S&P and/or Aa2 by
Moody’s and/or guaranteed by a Person with an Aa rating by Moody’s, an AA rating
by S&P or better rated credit, (vi) obligations issued by states and local
governments or their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by
S&P and/or guaranteed by an irrevocable letter of credit of an Approved Bank
(provided that the same shall cease to be a “Cash or Cash Equivalent” if at any
time any such bank shall cease to be an Approved Bank), (vii) repurchase
agreements with major banks and primary government security dealers fully
secured by the U.S. Government or agency collateral equal to or exceeding the
principal amount on a daily basis and held in safekeeping, and (viii) real
estate loan pool participations, guaranteed by a Person with an AA rating given
by S&P or Aa2 rating given by Moody’s or better rated credit.

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Commitment” means with respect to each Bank, the amount set forth under the
name of such Bank on the signature pages hereof as its commitment (and, for each
Bank which is an Assignee, the amount set forth in the Transfer Supplement
entered into pursuant to Section 9.6(c) as the Assignee’s Commitment), as such
amount may be reduced from time to time pursuant to Section 2.11(e) or in
connection with an assignment to an Assignee, and as such amount may be
increased in connection with

5


--------------------------------------------------------------------------------


Section 2.1(b) or with an assignment from an assignor.  The initial aggregate
amount of the Banks’ Commitments is $500,000,000.

“Condo Property” means a Property owned by the Borrower or its Consolidated
Subsidiaries or Investment Affiliates, where such property is being positioned
or held for sale as condominium units.

“Condo Property Value” means the undepreciated book value (cost basis plus
improvements) of the Condo Property.

“Consolidated EBITDA” means, for any twelve (12) month period, net earnings
(loss), inclusive of the net incremental gains (losses) on sales of condominium
units, Raw Land and other non-depreciated Properties, and exclusive of net
derivative gains (losses) and gains (losses) on the dispositions of depreciable
Properties, as reflected in reports filed by Borrower pursuant to the Securities
Exchange Act of 1934, as amended, before deduction (including amounts reported
in discontinued operations), for (i) depreciation and amortization expense and
other non-cash items as determined in good faith by Borrower for such period,
(ii) Interest Expense for such period, (iii) Taxes for such period, (iv) the
gains (and plus the losses) from extraordinary items, and (v) the gains (and
plus the losses) from non-recurring items, as determined in good faith by
Borrower, for such period, all of the foregoing without duplication. In each
case, amounts shall be reasonably determined by Borrower in accordance with
GAAP, except to the extent that GAAP by its terms shall not apply with respect
to the determination of non-cash and non-recurring items and except that such
net earnings (loss) shall only include Borrower’s Share of such net earnings
(loss) attributable to Consolidated Subsidiaries and shall include, without
duplication, Borrower’s Share of the net earnings (loss), inclusive of the net
incremental gains (losses) on sales of condominium units, Raw Land and other
non-depreciated Properties, and exclusive of net derivative gains (losses) and
gains (losses) on the dispositions of depreciable Properties, of any Investment
Affiliate before deduction (including amounts reported in discontinued
operations) for (i) depreciation and amortization expense and other non-cash
items of such Investment Affiliate as determined in good faith by Borrower for
such period, (ii) Interest Expense of such Investment Affiliate for such period,
(iii) Taxes of such Investment Affiliate for such period, (iv) the gains (and
plus the losses) from extraordinary items of such Investment Affiliate, and (v)
the gains (and plus the losses) from non-recurring items of such Investment
Affiliate as determined in good faith by Borrower for such period.

“Consolidated Subsidiary” means at any date any Person which is consolidated
with Borrower or EQR in accordance with GAAP.

6


--------------------------------------------------------------------------------


 

“Construction Property” means a property owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates on which construction of
improvements has commenced or been completed (as such completion shall be
evidenced by a temporary or permanent certificate of occupancy permitting use of
such property by the general public).

“Construction Property Value” means the greater of (a) the EBITDA generated by a
Construction Property divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Construction Property owned by a Consolidated Subsidiary or
an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of a Construction Property (or Borrower’s Share thereof with
respect to any Construction Property owned by a Consolidated Subsidiary or an
Investment Affiliate). A Construction Property will be valued as a Stabilized
Property following the sixth full fiscal quarter after the fiscal quarter in
which such Construction Property was first completed.

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any Non-Recourse Indebtedness, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), calculated at the Applicable
Interest Rate, through (I) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (II) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all guarantees not covered by the preceding
clause (a), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
Borrower required to be delivered pursuant to Section 4.4.  Notwithstanding
anything contained herein to the contrary, guarantees of completion shall not be
deemed to be Contingent Obligations unless and until a claim for

7


--------------------------------------------------------------------------------


payment or performance has been made thereunder, at which time any such guaranty
of completion shall be deemed to be a Contingent Obligation in an amount equal
to any such claim.  Subject to the preceding sentence, (i) in the case of a
joint and several guaranty given by such Person and another Person (but only to
the extent such guaranty is recourse, directly or indirectly to Borrower), the
amount of the guaranty shall be deemed to be 100% thereof unless and only to the
extent that such other Person has delivered Cash or Cash Equivalents to secure
all or any part of such Person’s guaranteed obligations and (ii) in the case of
a guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person.  Notwithstanding anything contained
herein to the contrary, (xx) “Contingent Obligations” shall be deemed not to
include guarantees of Unused Commitments or of construction loans to the extent
the same have not been drawn, and (yy) the aggregate amount of all Contingent
Obligations of any Consolidated Subsidiary or Investment Affiliate (except to
the extent that any such Contingent Obligation is recourse to the Borrower or
EQR) which would otherwise exceed the total capital contributions of the
Borrower and EQR to such entity, together with the amount of any unfunded
obligations of the Borrower or EQR to make such additional equity contributions
to such entity that could be legally enforced by a creditor of such entity shall
be deemed to be equal to the amount of such capital contributions and equity or
loan commitments.  All matters constituting “Contingent Obligations” shall be
calculated without duplication.

“Credit Rating” means the rating assigned by the Rating Agencies to Borrower’s
senior unsecured long term indebtedness.

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

“Debt Restructuring” means a restatement of, or material change in, the
amortization or other financial terms of any Indebtedness of EQR, the Borrower
or any Consolidated Subsidiary or Investment Affiliate.

“Debt Service” means, for any period, Interest Expense for such period plus
scheduled principal amortization (excluding any individual scheduled principal
payment which exceeds 25% of the original principal amount of an issuance of
Indebtedness) for such period on all Indebtedness of Borrower or EQR (excluding
Indebtedness of any Consolidated Subsidiary or Investment Affiliate), on a
consolidated basis, plus Borrower’s Share of scheduled principal amortization
for such period on all

8


--------------------------------------------------------------------------------


Indebtedness of all Consolidated Subsidiaries and Investment Affiliates for
which there is no recourse to EQR or Borrower (or any Property thereof), plus,
without duplication, EQR’s and Borrower’s actual or potential liability for
principal amortization (excluding any individual scheduled principal payment
which exceeds 25% of the original principal amount of an issuance of
Indebtedness) for such period on all Indebtedness of all Consolidated
Subsidiaries and Investment Affiliates that is recourse to EQR or Borrower (or
any Property thereof).

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.6(d).

“Development Activity” means (a) the development or redevelopment and
construction of one or more apartment buildings by the Borrower or any of its
Subsidiaries, (b) the financing by the Borrower, EQR or any Subsidiaries or
Investment Affiliates of either or both of any such development or construction
or (c) the incurrence by the Borrower, EQR or any Subsidiaries or Investment
Affiliates of either or both of any Contingent Obligations in connection with
such development or construction (other than purchase contracts for Real
Property Assets which are not payable until completion of development or
construction), valued at the cost of such projects under development and
construction in the case of assets owned by the Borrower or EQR, or the
Borrower’s Share of the cost of such projects under development and construction
in the case of assets owned by Consolidated Subsidiaries or Investment
Affiliates.

“Documentation Agents” means CITICORP NORTH AMERICA INC., DEUTSCHE BANK
SECURITIES INC., REGIONS BANK, THE ROYAL BANK OF SCOTLAND PLC, and U.S. BANK
NATIONAL ASSOCIATION, in their capacity as Documentation Agent hereunder, and
their permitted successors in such capacity in accordance with the terms of this
Agreement.

“Dollars” and “$” mean the lawful money of the United States.

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

“Down REIT” means a limited liability company, corporation or limited
partnership in which the only interest in such limited liability company,
corporation or

9


--------------------------------------------------------------------------------


partnership not owned (directly or indirectly) by Borrower shall be preference
interests or preference units, respectively, and which limited liability
company, corporation or limited partnership, as the case may be (collectively, a
“Down REIT Guarantor”), has executed and delivered to the Administrative Agent,
on behalf of the Banks, (i) a Guaranty of Payment in the form attached hereto as
Exhibit G (a “Down REIT Guaranty”), (ii) all documents reasonably requested by
the Administrative Agent relating to the existence of such Down REIT Guarantor,
and the authority for and validity of such Down REIT Guaranty, including,
without limitation, the organizational documents of such Down REIT Guarantor,
modified or supplemented prior to the date of such Down REIT Guaranty, each
certified to be true, correct and complete by such Down REIT Guarantor, not more
than ten (10) days prior to the date of such Down REIT Guaranty, together with a
good standing certificate from the Secretary of State (or the equivalent
thereof) of the State of formation of such Down REIT Guarantor, to be dated not
more than ten (10) days prior to the date of such Down REIT Guaranty, as well as
authorizing resolutions in respect of such Down REIT Guaranty, and (iii) an
opinion of counsel with respect to such Down REIT Guarantor and Down REIT
Guaranty, in form and substance reasonably acceptable to the Administrative
Agent, with respect to due organization, existence, good standing and authority,
and validity and enforceability of such Down REIT Guaranty.  In addition, for
purposes of this definition, a Down REIT Guaranty shall not be deemed to
constitute Unsecured Debt of the applicable Down REIT Guarantor.

“Down REIT Guarantor” shall have the meaning set forth in the definition of Down
REIT.

“Down REIT Guaranty” shall have the meaning set forth in the definition of Down
REIT.

“Down REIT Guaranty Proceeds” shall have the meaning set forth in Section
9.18(a) hereof.

“EBITDA” means, for any twelve (12) month period, net earnings (loss), exclusive
of net derivative gains (losses) and gains (losses) on the dispositions of
Properties, before deduction (including amounts reported in discontinued
operations) for (i) depreciation and amortization expense and other non-cash
items as determined in good faith by Borrower for such period, (ii) Interest
Expense for such period, (iii) Taxes for such period, (iv) the gains (and plus
the losses) from extraordinary items, and (v) the gains (and plus the losses)
from non-recurring items, as determined in good faith by Borrower, all of the
foregoing without duplication. In each case, amounts shall be reasonably
determined by Borrower in accordance with GAAP, except to the extent that GAAP
by its terms shall not apply with respect to the determination of non-cash and
non-recurring items. EBITDA shall not be deemed to include corporate level
general and

10


--------------------------------------------------------------------------------


administrative expenses and other corporate expenses, such as land holding
costs, employee and trustee stock and stock option expenses and pursuit costs
write-offs, all as determined in good faith by Borrower.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.9.

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned by the Borrower and/or EQR,
either directly or indirectly, and, as a result of the ownership of such equity
interest, the Borrower and/or EQR may have recourse liability for Environmental
Claims against such partnership, joint venture or corporation (or the property
thereof).

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or emissions, discharges or releases of Materials of
Environmental Concern into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean up or
other remediation thereof.

“EQR” means Equity Residential, a Maryland real estate investment trust, the
sole general partner of the Borrower.

 

11


--------------------------------------------------------------------------------


 

“EQR Guaranty” means the Guaranty of Payment, dated as of the date hereof,
executed by EQR in favor of Administrative Agent and the Banks.

“EQR 2006 Form 10-K” means EQR’s annual report on Form 10-K for 2006, as filed
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

“Euro-Dollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means a Loan made or to be made by a Bank as a Euro-Dollar
Loan in accordance with the applicable Notice of Borrowing or Notice of Interest
Rate Election.

“Euro-Dollar Rate” means, for any applicable Interest Period for any Euro-Dollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent such Interest
Period.  If such rate is not available at such time for any reason, the
“Euro-Dollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds

12


--------------------------------------------------------------------------------


in the approximate amount of the Euro-Dollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Euro-Dollar Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board comparable in size and type to the Person serving as the Administrative
Agent under Regulation D of the Federal Reserve Board, in respect of
“Eurocurrency liabilities”, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding (or in respect of
any other category of liabilities which include deposits by reference to which
the interest rate on Euro-Dollar Loans is determined), whether or not the Person
serving as the Administrative Agent has any Euro-Currency liabilities or such
requirement otherwise in fact applies to the Person serving as the
Administrative Agent. The Euro-Dollar Rate shall be adjusted automatically as of
the effective date of each change in the Euro-Dollar Reserve Percentage.

“Event of Default” has the meaning set forth in Section 6.1.

“Existing Credit Agreement” has the meaning set forth in the definition of
“Non-Stabilized Property Value” in this Section 1.1.

“Extension Date” has the meaning set forth in Section 2.9(b).

“Extension Fee” shall mean a fee in an amount equal to five basis points (0.05%)
due and payable on the aggregate amount of the continuing Commitments on the
first Extension Date, and an amount equal to seven and one-half basis points
(0.075%) due and payable on the aggregate amount of the continuing Commitments
on the second Extension Date, pursuant to the terms of Section 2.9(b).

“Extension Notice” has the meaning set forth in Section 2.9(b).

“Extension Option” has the meaning set forth in Section 2.9(b).

“Facility Amount” has the meaning set forth in Section 2.1(a).

13


--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Financing Partnership” means any Subsidiary which is wholly-owned, directly or
indirectly, by Borrower or by Borrower and EQR.

“FIN46(R)” has the meaning set forth in the definition of “GAAP”.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower and EQR which shall be the
twelve (12) month period ending on the last day of December in each year.

“Fixed Charges” for any twelve (12) month period means (without duplication) the
sum of (i) Debt Service for such period, (ii) the product of the average number
of apartment units owned (directly or beneficially) by Borrower, EQR, or any
wholly-owned Subsidiary of either or both during such period and the Capital
Reserve for such period, (iii) Borrower’s Share of the aggregate sum of the
product of the average number of apartment units owned (directly or
beneficially) by each Consolidated Subsidiary (other than wholly-owned
Subsidiaries of Borrower and/or EQR) and Investment Affiliate during such period
and the Capital Reserve for such period, (iv) dividends on preferred units
payable by Borrower during such period, and (v) distributions made by the
Borrower during such period to EQR for the purpose of paying dividends on
preferred shares in EQR.

“Fixed Rate Borrowing” has the meaning set forth in Section 1.3.

“Fixed Rate Indebtedness” means all Indebtedness which accrues interest at a
fixed rate.

14


--------------------------------------------------------------------------------


 

“Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.

“FMV Cap Rate” means 6.75%.

“Former Revolving Credit Agreement” means the Revolving Credit Agreement, dated
as of April 1, 2005, among the Borrower, EQR, Bank of America N.A., as
administrative agent, JPMorgan Chase Bank, N.A., as syndication agent, and the
financial institutions party thereto.

“GAAP” means generally accepted accounting principles recognized as such in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination; provided, however, that with
respect to the financial covenants, including the related definitions, (i) GAAP
shall be deemed modified to eliminate the effect of FASB Interpretations No.
46(R), Consolidation of Variable Interest Entities, an Interpretation of
Accounting Research Bulletin (ARB) No. 51 (“FIN 46(R)”) and to eliminate the
effect of FASB Staff Position APB 14-a, Accounting for Convertible Debt
Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash
Settlement) (“FAS APB 14-a”), issued by the Financial Accounting Standards
Board, on the operation of such covenants, and (ii) only Borrower’s Share of any
income, expense, assets and liabilities of any Consolidated Subsidiary or
Investment Affiliate shall be taken into account.

“Gross Asset Value” means, (i) the Stabilized Property Value, plus (ii) the
Non-Stabilized Property Value, plus (iii) the value of any Cash or Cash
Equivalents (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower or EQR) owned by Borrower, EQR or any
wholly-owned Subsidiary of either, plus (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Consolidated Subsidiaries, plus (v) Borrower’s Share of the value of any Cash or
Cash Equivalents (including Cash or Cash Equivalents held in restricted Section
1031 accounts under the control of a non-wholly owned Consolidated Subsidiary or
by an Investment Affiliate) owned by any such Consolidated Subsidiary or
Investment Affiliate, plus (vi) Borrower’s Share of the undepreciated book
value, determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by any non-wholly owned Consolidated Subsidiary or
Investment Affiliate.

15


--------------------------------------------------------------------------------


 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time, or (ii) all Euro-Dollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to Section
8.2 or 8.5, such Loan shall be included in the same Group or Groups of Loans
from time to time as it would have been in if it had not been so converted or
made.

“Indebtedness”, as applied to any Person (and without duplication), means (a)
all indebtedness, obligations or other liabilities of such Person for borrowed
money, (b) all indebtedness, obligations or other liabilities of such Person
evidenced by Securities or other similar instruments, (c) all reimbursement
obligations, contingent or otherwise, of such Person with respect to letters of
credit actually issued for such Person’s account or upon such Person’s
application, (d) all obligations of such Person to pay the deferred and unpaid
purchase price of Property except (i) any such deferred and unpaid purchase
price that constitutes an accrued expense or trade payable, and (ii) any
deferred and unpaid purchase price under a contract which, in accordance with
GAAP would not be included as a liability on the liability side of the balance
sheet of such Person, (e) all obligations in respect of Capital Leases
(including ground leases) of such Person, (f) all indebtedness, obligations or
other liabilities of such Person or others secured by a Lien on any asset of
such Person, whether or not such indebtedness, obligations or liabilities are
assumed by, or are a personal liability of such Person, in the case of items of
Indebtedness incurred under clauses (a), (b), (c) and (d) to the extent that any
such items (other than letters of credit), in accordance with GAAP, would be
included as liabilities on the liability side of the balance sheet of such
Person, exclusive, however, of all accounts payable, accrued interest and
expenses, prepaid rents, security deposits, tax liabilities and dividends and
distributions declared but not yet paid. Indebtedness also includes, to the
extent not otherwise included, any obligation of Borrower or EQR, as well as
Borrower’s Share of any obligation of any Consolidated Subsidiary or Investment
Affiliate, to be liable for, or to pay as obligor, guarantor or otherwise (other
than for purposes of collection in the ordinary course of business),
Indebtedness of another Person (other than Borrower, EQR, a Consolidated
Subsidiary or an Investment Affiliate). Indebtedness shall not include any
Intracompany Indebtedness. “Intracompany Indebtedness” means indebtedness whose
obligor is Borrower, EQR, any Consolidated Subsidiary or any Investment
Affiliate and whose obligee is Borrower, EQR or any wholly-owned Consolidated
Subsidiary.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid, accrued or capitalized (excluding the interest component
of Capital Leases, as well as interest expense covered by an interest reserve
established under a loan facility, as well as any interest expense under any
construction loan or

16


--------------------------------------------------------------------------------


construction activity that under GAAP is required to be capitalized) of Borrower
or EQR (excluding nonrecurring prepayment premiums or penalties and any such
interest expense accrued or capitalized on Indebtedness of any Consolidated
Subsidiary or Investment Affiliate), including without limitation all
commissions, discounts and other fees and charges owed with respect to drawn
letters of credit, amortized costs of Interest Rate Contracts incurred on or
after the Closing Date and the “Facility Fees” paid pursuant to the Existing
Credit Agreement, plus Borrower’s Share of accrued or paid interest with respect
to any Indebtedness of Consolidated Subsidiaries or Investment Affiliates for
which there is no recourse to EQR or Borrower, plus, without duplication, EQR’s
and Borrower’s actual or potential liability for accrued, paid or capitalized
interest (excluding nonrecurring prepayment premiums or penalties and the
interest component of Capital Leases, as well as excluding interest expense
covered by an interest reserve established under a loan facility, as well as any
interest expense under any construction loan or construction activity that under
GAAP is required to be capitalized) with respect to Indebtedness of Consolidated
Subsidiaries or Investment Affiliates that is recourse to EQR or Borrower,
calculated for all Fixed Rate Indebtedness at the actual interest rate in effect
with respect to all Indebtedness outstanding as of the last day of such period
and, in the case of all Floating Rate Indebtedness, the actual rate of interest
in effect with respect to such Floating Rate Indebtedness outstanding for the
period during which no Interest Rate Contract is in effect, and, during the
period that an Interest Rate Contract is in effect with respect to such Floating
Rate Indebtedness, the strike rate payable under such Interest Rate Contract if
lower than the actual rate of interest.

“Interest Period” means with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending 1, 2, 3 or 6 months thereafter (or such shorter period, but in no event
less than 7 days, as Borrower may request, subject to the approval of the
Administrative Agent), as the Borrower may elect in the applicable Notice of
Borrowing or Notice of Interest Rate Election; provided that:

(a)  any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b)  any such Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall,

17


--------------------------------------------------------------------------------


subject to clause (c) below, end on the last Euro-Dollar Business Day of a
calendar month; and

(c)  any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

“Investment Affiliate” means any Person in whom EQR or Borrower holds an equity
interest, directly or indirectly, other than Consolidated Subsidiaries,
excluding the effects of consolidation required by FIN46(R), Military Housing
Affiliates and Securities and other passive interests.

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P or Fitch, or a rating or “shadow” rating of Baa3 or better
from Moody’s.  Any such “shadow” rating shall be evidenced by a letter from the
applicable Rating Agency or by such other evidence as may be reasonably
acceptable to the Administrative Agent (as to any such other evidence, the
Administrative Agent shall present the same to, and discuss the same with, the
Banks).

“Investment Mortgages” means mortgages securing indebtedness directly or
indirectly owed to Borrower, EQR or Subsidiaries of either or both, including
certificates of interest in real estate mortgage investment conduits.

“Joint Lead Arrangers” means Banc of America Securities LLC and J.P. Morgan
Securities Inc.

“Joint Venture Parent” means Borrower , EQR or one or more Financing
Partnerships of Borrower which directly owns any interest in a Joint Venture
Subsidiary.

“Joint Venture Subsidiary” means any entity (other than a Financing Partnership)
in which (i) a Joint Venture Parent owns at least 20% of the economic interests
and (ii) the sale or financing of any Property owned by such Joint Venture
Subsidiary is substantially controlled by a Joint Venture Parent, subject to
customary provisions set forth in the organizational documents of such Joint
Venture Subsidiary with respect to refinancings or rights of first refusal
granted to other members of such Joint Venture Subsidiary.  For purposes of the
preceding sentence, the sale or financing of a Property owned by a Joint Venture
Subsidiary shall be deemed to be substantially controlled by a Joint Venture
Parent if such Joint Venture Parent has the ability to

18


--------------------------------------------------------------------------------


exercise a buy-sell right in the event of a disagreement regarding the sale or
financing of such Property. In addition, the relationship of a Joint Venture
Parent as a tenant in common in any asset with other tenants in common in the
same asset shall be treated as if such relationship were a general partnership
for purposes of this definition. For purposes of the definition of Unencumbered
Asset Value, a Joint Venture Subsidiary shall be deemed to include any entity
(other than a Financing Partnership) in which a Qualified Joint Venture Partner
owns the balance of the interests.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset.  For the purposes of this Agreement, the Borrower, EQR or
any Subsidiary of either or both shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

“Loan” means a Base Rate Loan or a Euro-Dollar Loan and “Loans” means Base Rate
Loans or Euro-Dollar Loans or any combination of the foregoing.

“Loan Documents” means this Agreement, the Notes, the EQR Guaranty and any Down
REIT Guaranty.

“Margin Stock” shall have the meaning provided such term in Regulation U.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely, (i) impair the ability of the Borrower and/or EQR and
their Consolidated Subsidiaries, taken as a whole, to  perform their respective
obligations under the Loan Documents or (ii) impair the ability of
Administrative Agent or the Banks to enforce the Loan Documents.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

19


--------------------------------------------------------------------------------


 

“Maturity Date” shall mean the date when all of the Obligations hereunder shall
be due and payable which shall be October 5, 2010, unless accelerated pursuant
to the terms hereof or extended pursuant to Section 2.9(b).

“Military Housing” shall mean projects, the primary purpose of which is the
acquisition, development, construction, maintenance and operation of military
family housing and military unaccompanied housing on or near military
installations of the United States of America in collaboration with the United
States of America.

“Military Housing Affiliates” shall mean any Consolidated Subsidiary or
Investment Affiliate of the Borrower or EQR which only has an investment in
Military Housing.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Multifamily Residential Property Mortgages” means Investment Mortgages issued
by any Person engaged primarily in the business of developing, owning, and
managing multifamily residential property.

“Multifamily Residential Property Partnership Interests” means partnership or
joint venture interests, or common or preferred stock, or membership, trust or
other equity interests issued by any Person engaged primarily in the business of
developing, owning, and managing multifamily residential property, but excluding
Securities.

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such Property which prohibits or limits the creation or assumption of
any Lien upon such Property to secure any or all of the Obligations; provided,
however, that such term shall not include (a) any covenant, condition or
restriction contained in any ground lease from a Governmental Authority, or (b)
any financial covenant (such as a limitation on secured indebtedness) given for
the benefit of any Person that may be violated by the granting of any Lien on
any Property to secure any or all of the Obligations.

20


--------------------------------------------------------------------------------


 

“Net Income” means, for any period, the net earnings (or loss) after Taxes of
the Borrower, on a consolidated basis, for such period calculated in conformity
with GAAP.

“Net Present Value” shall mean, as to a specified or ascertainable dollar
amount, the present value, as of the date of calculation of any such amount,
using a discount rate equal to the Base Rate in effect as of the date of such
calculation.

“Non-Multifamily Residential Property” means Property which is not (i) used for
lease, operation or use as a multifamily residential property, (ii) Unimproved
Assets or Raw Land, (iii) Securities, (iv) Multifamily Residential Property
Mortgages, or (v) Multifamily Residential Property Partnership Interests.

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to Borrower or EQR
as a general partner of such partnership); provided, however, that personal
recourse of Borrower or EQR for any such Indebtedness for Customary Non-Recourse
Carve-Outs in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.

“Non-Stabilized Property” means any Property owned or leased by Borrower, EQR, a
Consolidated Subsidiary or an Investment Affiliate that is not a Stabilized
Property.

“Non-Stabilized Property Value” means, the sum of (i) the aggregate Acquisition
Property Value,  (ii)  the aggregate Construction Property Value, (iii) the
aggregate Redevelopment Property Value, (iv) the aggregate Condo Property Value,
(v) the aggregate value of any Acquisition Property that was classified as a
“Non-Stabilized Property” as of September 30, 2006 pursuant to the Former
Revolving Credit Agreement, valued for a period of six fiscal quarters at the
greater of (1) the  Property EBITDA divided by FMV Cap Rate (or Borrower’s Share
thereof with respect to any such Non-Stabilized Property owned by a Consolidated
Subsidiary or an Investment Affiliate), and (2) undepreciated book value (cost
basis plus improvements) (or Borrower’s Share thereof with respect to any such
Non-Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate) and thereafter shall be valued as a Stabilized Property, and (vi)
with respect to Raw Land or any other Non-Stabilized Property (other than the
Non-Stabilized Properties described under clauses (i) through (v)), the
aggregate undepreciated book value (cost basis plus improvements), determined in
accordance with

21


--------------------------------------------------------------------------------


GAAP of such Non-Stabilized Property (or Borrower’s Share thereof with respect
to any Non-Stabilized Property owned by a Consolidated Subsidiary or an
Investment Affiliate). All such Acquisition Properties described under clause
(v) shall be valued as a Stabilized Property following the sixth full fiscal
quarter after the date of the Revolving Credit Agreement, dated as of February
28, 2007,  among the Borrower, the Administrative Agent and the banks party
thereto, as amended by Amendment to Revolving Credit Agreement, dated as of
March 30, 2007 (as the same may be amended, restated, supplemented or replaced
from time to time, the “Existing Credit Agreement”).

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C
attached hereto and made a part hereof.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.6.

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.6(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Period Fraction” means, with respect to any period of time, a fraction, the
numerator of which is the actual number of days in such period, and the
denominator of which is three hundred and sixty (360).

“Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.

“Permitted Liens” means:

 

22


--------------------------------------------------------------------------------


a.             Liens for Taxes, assessments or other governmental charges not
yet due and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;

b.             statutory liens of carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than sixty (60) days delinquent or which
are being contested in good faith in accordance with the terms hereof;

c.             deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;

d.             utility deposits and other deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

e.             Liens for purchase money obligations for equipment (or Liens to
secure Indebtedness incurred within 90 days after the purchase of any equipment
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

f.              easements, rights-of-way, zoning restrictions, other similar
charges or encumbrances and all other items listed on Schedule B to the owner’s
title insurance policies, except in connection with any Indebtedness, for any of
the Real Property Assets, so long as the foregoing do not interfere in any
material respect with the use or ordinary conduct of the business of the owner
and do not diminish in any material respect the value of the Property to which
it is attached or for which it is listed;

23


--------------------------------------------------------------------------------


g.             Liens and judgments (i) which have been or will be bonded (and
the Lien thereby removed other than on any cash or securities serving as
security for such bond) or released of record within thirty (30) days after the
date such Lien or judgment is entered or filed against EQR, Borrower, or any
Subsidiary, or (ii) which are being contested in good faith by appropriate
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings;

h.             Liens on Property of the Borrower, EQR or the Subsidiaries of
either or both (other than Qualifying Unencumbered Property) securing
Indebtedness which may be incurred or remain outstanding without resulting in an
Event of Default hereunder; and

i.              Liens in favor of the Borrower, EQR or a Consolidated Subsidiary
against any asset of Borrower, any Consolidated Subsidiary or any Investment
Affiliate.

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Pro Rata Share” means, with respect to any Bank, a fraction (expressed as a
percentage), the numerator of which shall be such Bank’s Commitment and the
denominator of which shall be the aggregate amount of all of the Banks’
Commitments, in each case as adjusted from time to time in accordance with the
provisions of this Agreement.

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned or leased
by such Person.

“Public Debt” shall have the meaning set forth in Section 9.18(a) hereof.

24


--------------------------------------------------------------------------------


“Qualified Institution” shall have the meaning set forth in Section 9.6(c)
hereof.

“Qualified Joint Venture Partner” means (a) pension funds, insurance companies,
banks, investment banks or similar institutional entities, each with significant
experience in making investments in commercial real estate, and (b) commercial
real estate companies of similar quality and experience.

“Qualifying Unencumbered Property” means any Property (including Raw Land and
Property with Development Activity) from time to time which is owned directly or
indirectly in fee (or ground leasehold) by Borrower, EQR, a Financing
Partnership or a Joint Venture Subsidiary, which (i) is Raw Land, Construction
Property, Redevelopment Property, Condo Property or an operating multifamily
residential property, (ii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to a
Lien which secures Indebtedness of any Person other than Permitted Liens, (iii)
is not subject (nor are any equity interests in such Property that are owned
directly or indirectly by Borrower or EQR subject) to any Negative Pledge, and
(iv) in the case of any Property that is owned by a Subsidiary of the Borrower
or EQR, is owned by a Subsidiary that does not have any outstanding Unsecured
Debt (other than those items of Indebtedness set forth in clauses (d) or (e) of
the definition of Indebtedness, or any Contingent Obligation except for
guarantees for borrowed money). In addition, in the case of any Property that is
owned by a Subsidiary of Borrower and/or EQR, if such Subsidiary shall commence
any proceeding under any bankruptcy, insolvency or similar law, or any such
involuntary case shall be commenced against it and shall remain undismissed and
unstayed for a period of 90 days, then, simultaneously with the occurrence of
such conditions, such Property shall no longer constitute a Qualifying
Unencumbered Property.  Notwithstanding the foregoing, for the purposes of this
definition, a Property shall be deemed to be wholly-owned by Borrower if such
Property shall be owned by a Down REIT or a wholly-owned Subsidiary of such Down
REIT.

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch Ratings Inc.

“Raw Land” means Real Property Assets upon which no material improvements have
been commenced.

“Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which the Borrower’s interest
therein is characterized as equity according to GAAP) owned directly or
indirectly by the Borrower, EQR and the Consolidated Subsidiaries of either or
both at such time.

25


--------------------------------------------------------------------------------


“Recourse Debt” shall mean Indebtedness that is not Non-Recourse Indebtedness.

“Redevelopment Property” means a property (other than a Condo Property) owned by
the Borrower or its Consolidated Subsidiaries or Investment Affiliates where the
existing building or other improvements or a portion thereof are undergoing
renovation and redevelopment that will either (a) disrupt the occupancy of at
least thirty percent (30%) of the square footage of such property or (b)
temporarily reduce the Consolidated EBITDA attributable to such property by more
than thirty percent (30%) as compared to the immediately preceding comparable
prior period.

“Redevelopment Property Value”  means the greater of (a) the EBITDA generated by
a Redevelopment Property for the quarter immediately prior to the commencement
of the redevelopment divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Redevelopment Property owned by a Consolidated Subsidiary or
an Investment Affiliate), and (b) the undepreciated book value (cost basis plus
improvements) of such Redevelopment Property (or Borrower’s Share thereof with
respect to any Redevelopment Property owned by a Consolidated Subsidiary or an
Investment Affiliate).  A  Redevelopment Property shall be valued as a
Stabilized Property following the sixth full fiscal quarter after the fiscal
quarter in which substantial completion of the redevelopment occurred.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding Notes evidencing at least 51% of the aggregate unpaid principal amount
of the Loans.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Secured Debt” means Indebtedness of EQR and Borrower (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of any
Indebtedness of any Consolidated Subsidiary or Investment Affiliate, (i) the
payment of which is secured by a Lien on any Property owned or leased by EQR,
Borrower, or any Consolidated Subsidiary or Investment Affiliate of either or
both, or (ii) which is unsecured Indebtedness of any Consolidated Subsidiary or
Investment Affiliate of Borrower or EQR, which Consolidated Subsidiary or
Investment Affiliate is not a guarantor of the Obligations and which
Indebtedness is not recourse to the Borrower or

26


--------------------------------------------------------------------------------


EQR (other than for Customary Non-Recourse Carve-Outs), or (iii) which is
Unsecured Tax Exempt Indebtedness.

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

“Stabilized Property” means all Properties except (i) any Acquisition Property,
Construction Property or Redevelopment Property until such Property has become a
Stabilized Property in accordance with the definitions of Acquisition Property
Value, Construction Property Value and Redevelopment Property Value, (ii) any
Property described in clause (v) of the definition of Non-Stabilized Property
Value until such Property has become a Stabilized Property in accordance with
such definition, and (iii) any Condo Property.

“Stabilized Property Value” means the EBITDA generated by a Stabilized Property
divided by the FMV Cap Rate (or Borrower’s Share thereof with respect to any
Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate).  Any Stabilized Property which generates negative EBITDA will have a
Stabilized Property Value of zero.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower and/or EQR.

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
Syndication Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes.

“Term” has the meaning set forth in Section 2.9.

27


--------------------------------------------------------------------------------


“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA.

“Unencumbered Asset Value” means the sum of (i) Stabilized Property Value of all
Qualifying Unencumbered Properties which are Stabilized Properties, (ii)
Non-Stabilized Property Value of all Qualifying Unencumbered Properties which
are Non-Stabilized Properties, (iii) the value of any Cash or Cash Equivalent
(including Cash or Cash Equivalents held in restricted Section 1031 accounts
under the control of the Borrower) owned by Borrower, EQR or any wholly-owned
Subsidiary of either, and (iv) the undepreciated book value, determined in
accordance with GAAP, of readily marketable Securities and Investment Mortgages
owned by the Borrower, EQR or their wholly-owned Subsidiaries not subject to any
Lien, plus (v) Borrower’s Share of the value of any Cash or Cash Equivalents
(including Cash or Cash Equivalents held in restricted Section 1031 accounts
under the control of a non-wholly owned Consolidated Subsidiary or by an
Investment Affiliate) owned by any such Consolidated Subsidiary or Investment
Affiliate, plus (vi) Borrower’s Share of the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by any non-wholly owned Consolidated Subsidiary or
Investment Affiliate, provided, however, that the aggregate value of those items
set forth in clauses (iv) and (vi) shall not exceed thirty percent (30%) of
Unencumbered Asset Value.

“Unimproved Assets” means Real Property Assets, other than Raw Land, upon which
no material improvements have been completed which completion is evidenced by a
certificate of occupancy or its equivalent and is less than 90% leased in the
aggregate (based upon number of units).

28


--------------------------------------------------------------------------------


“United States” means the United States of America, including the fifty states
and the District of Columbia.

“Unsecured Debt” means Indebtedness of EQR, on a consolidated basis, which is
not Secured Debt.

“Unused Commitments” shall mean an amount equal to all unadvanced funds (other
than unadvanced funds in connection with any construction loan) which any third
party is obligated to advance to Borrower or another Person or otherwise
pursuant to any loan document, written instrument or otherwise.

SECTION 1.2        Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants and, with respect to financial covenants
including the related definitions, except for eliminating the effects of FIN
46(R) and FAS APB 14-a) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Administrative Agent; provided that for purposes of references to the financial
results and information of “EQR, on a consolidated basis,” EQR shall be deemed
to own one hundred percent (100%) of the partnership interests in Borrower; and
provided further that, if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any covenant in Article V to eliminate the effect
of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Banks wish to amend
Article V for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner reasonably satisfactory to the Borrower
and the Required Banks.

SECTION 1.3        Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article II on the same date, all of which Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans, have the same initial
Interest Period.  Borrowings are classified for purposes of this Agreement
either by reference to the pricing of Loans comprising such Borrowing (e.g., a
“Fixed Rate Borrowing” is a Euro-Dollar Borrowing, and a “Euro-Dollar Borrowing”
is a Borrowing comprised of Euro-Dollar Loans).

29


--------------------------------------------------------------------------------


ARTICLE II

THE CREDITS

SECTION 2.1         Commitments to Lend.

(a)           Loans.  Each Bank severally agrees, on the terms and conditions
set forth in this Agreement, to make Loans to the Borrower pursuant to this
Article from time to time during the term hereof in amounts such that the
aggregate principal amount of such Loans shall not exceed its Commitment. The
Commitments shall be fully funded, in a single Borrowing, no later than five (5)
Business Days after the Closing Date, except that in connection with any
increase in the Facility Amount pursuant to Section 2.1(b), such increased
amount shall be fully funded at the closing of such increase. In no event shall
the aggregate Loans outstanding at any time exceed $500,000,000, as the same may
be increased pursuant to Section 2.1(b) hereof (the “Facility Amount”). Any
amounts repaid may not be reborrowed.

(b)           Optional Increase in Commitments. At any time prior to the
Maturity Date, provided no Event of Default shall have occurred and then be
continuing, the Borrower may, if it so elects, increase the aggregate amount of
the Commitments (subject to proviso (ii) in the next sentence), either by
designating an Approved Bank not theretofore a Bank to become a Bank (such
designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld) and/or by
agreeing with an existing Bank or Banks that such Bank’s Commitment (or such
Banks’ Commitments) shall be increased.  Upon execution and delivery by the
Borrower and any such Bank or other financial institution of an instrument in
form reasonably satisfactory to the Administrative Agent, together with delivery
of new Notes by the Borrower, such existing Bank shall have a Commitment as
therein set forth or such Approved Bank shall become a Bank with a Commitment as
therein set forth and all the rights and obligations of a Bank with such a
Commitment hereunder; provided that:

(i)            the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and

(ii)           the amount of such increase does not cause the aggregate
Commitments to exceed $750,000,000.

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.1(b), within five Business Days (in the case of any Base Rate Loans
then outstanding)

30


--------------------------------------------------------------------------------


or at the end of the then current Interest Period with respect thereto (in the
case of any Euro-Dollar Loans then outstanding), as applicable, each Bank’s Pro
Rata Share shall be recalculated to reflect such increase in the Commitments and
the outstanding principal balance of the Loans shall be reallocated among the
Banks such that the outstanding principal amount of Loans owed to each Bank
shall be equal to such Bank’s Pro Rata Share (as recalculated).  All payments,
repayments and other disbursements of funds by the Administrative Agent to Banks
shall thereupon and, at all times thereafter, be made in accordance with each
Bank’s recalculated Pro Rata Share.

SECTION 2.2         Notice of Borrowing.           The Borrower shall give
Administrative Agent notice not later than 10:00 a.m. (Dallas time) (x) one
Business Day before the Closing Date or the closing of any increase in the
Facility Amount pursuant to Section 2.1(b), in the case of a Base Rate
Borrowing, or  (y) three Euro-Dollar Business Days before the Closing Date or
the closing of any increase in the Facility Amount pursuant to Section 2.1(b),
in the case of a Euro-Dollar Borrowing, specifying:

(i)                    the date of such Borrowing, which shall be a Business Day
in the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case
of a Euro-Dollar Borrowing,

(ii)                   the aggregate amount of such Borrowing,

(iii)                  whether the Loans comprising such Borrowing are to be
Base Rate Loans or Euro-Dollar Loans, and

(iv)          in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

SECTION 2.3         Intentionally Omitted.

SECTION 2.4         Notice to Banks; Funding of Loans.

(a)           Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2, the Administrative Agent shall, on the date such Notice of
Borrowing is received by the Administrative Agent, promptly notify each Bank of
the contents thereof and of such Bank’s share of such Borrowing, of the interest
rate determined pursuant thereto and the Interest Period(s) (if different from
those requested by the Borrower) and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.13.

31


--------------------------------------------------------------------------------


(b)           Not later than 1:00 p.m. (Dallas time) on the date of each
Borrowing as indicated in the Notice of Borrowing, each Bank shall (except as
provided in subsection (c) of this Section) make available its share of such
Borrowing in Federal funds immediately available in Dallas, to the
Administrative Agent at its address referred to in Section 9.1.

(c)           Intentionally Omitted.

(d)           Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.4 and the Administrative Agent may, in reliance
upon such assumption, but shall not be obligated to, make available to the
Borrower on such date a corresponding amount on behalf of such Bank.  If and to
the extent that such Bank shall not have so made such share available to the
Administrative Agent, such Bank and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand, and in the case of the Borrower one
(1) Business Day after demand, such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable thereto pursuant to Section 2.7 and (ii) in the case of such Bank,
the Federal Funds Rate.  If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank’s
Loan included in such Borrowing as of the date of such Borrowing for purposes of
this Agreement.

(e)           Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower in Federal funds immediately available
in accordance with, and on the date set forth in, the applicable Notice of
Borrowing.

SECTION 2.5         Notes.

(a)           The Loans of each Bank shall be evidenced by a single Note made by
the Borrower payable to the order of such Bank for the account of its Applicable
Lending Office.

(b)           Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type be evidenced by a separate
Note in an amount equal to the aggregate unpaid principal amount of such Loans.
Any additional costs incurred by the Administrative Agent, the Borrower or the
Banks in connection with

32


--------------------------------------------------------------------------------


preparing such a Note shall be at the sole cost and expense of the Bank
requesting such Note. In the event any Loans evidenced by such a Note are paid
in full prior to the Maturity Date, any such Bank shall return such Note to
Borrower.  Each such Note shall be in substantially the form of Exhibit A hereto
with appropriate modifications to reflect the fact that it evidences solely
Loans of the relevant type.  Upon the execution and delivery of any such Note,
any existing Note payable to such Bank shall be replaced or modified
accordingly.  Each reference in this Agreement to the “Note” of such Bank shall
be deemed to refer to and include any or all of such Notes, as the context may
require.

(c)           Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank.  Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes.  Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

(d)           The Loans shall mature, and the principal amount thereof shall be
due and payable, on the Maturity Date.

(e)           Intentionally Omitted.

(f)            There shall be no more than ten (10) Euro-Dollar Groups of Loans
outstanding at any one time.

SECTION 2.6         Method of Electing Interest Rates.

(a)           The Loans included in each Borrowing shall bear interest initially
at the type of rate specified by the Borrower in the applicable Notice of
Borrowing.  Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article VIII), as follows:

(i)            if such Loans are Base Rate Loans, the Borrower may elect to
convert all or any portion of such Loans to Euro-Dollar Loans as of any
Euro-Dollar Business Day;

33


--------------------------------------------------------------------------------


(ii)           if such Loans are Euro-Dollar Loans, the Borrower may elect to
convert all or any portion of such Loans to Base Rate Loans and/or elect to
continue all or any portion of such Loans as Euro-Dollar Loans for an additional
Interest Period or additional Interest Periods, effective on the last day of the
then current Interest Period applicable to such Loans, or on such other date
designated by Borrower in the Notice of Interest Rate Election provided Borrower
shall pay any losses pursuant to Section 2.13.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective.  A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group of Loans, (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each in an amount equal to $500,000 or any larger multiple of
$100,000, (iii) there shall be no more than ten (10) Euro-Dollar Groups of Loans
outstanding at any one time, (iv) no Loan may be continued as, or converted
into, a Euro-Dollar Loan when any Event of Default has occurred and is
continuing, and (v) no Interest Period shall extend beyond the Maturity Date.

(b)                   Each Notice of Interest Rate Election shall specify:

(i)                    the Group of Loans (or portion thereof) to which such
notice applies;

(ii)                   the date on which the conversion or continuation selected
in such notice is to be effective, which shall comply with the applicable clause
of subsection (a) above;

(iii)                  if the Loans comprising such Group of Loans are to be
converted, the new type of Loans and, if such new Loans are Euro-Dollar Loans,
the duration of the initial Interest Period applicable thereto; and

(iv)          if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c)           Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each

34


--------------------------------------------------------------------------------


Bank the same day as it receives such Notice of Interest Rate Election of the
contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by the Borrower) and such
notice shall not thereafter be revocable by the Borrower.  If the Borrower fails
to deliver a timely Notice of Interest Rate Election to the Administrative Agent
for any Group of Loans which are Euro-Dollar Loans, such Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto.

SECTION 2.7         Interest Rates.

(a)           Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.6
or at the Maturity Date, at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans for such day.  Such interest shall be
payable on the first Business Day of each month.

(b)           Subject to Section 8.1, each Euro-Dollar Loan shall bear interest
on the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for Euro-Dollar Loans for such day plus the Euro-Dollar Rate
applicable to such Interest Period.  Such interest shall be payable on the 
first Business Day of each month, as well as on the date of any prepayment of
any such Euro-Dollar Loan.

(c)           Intentionally Omitted.

(d)           In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and two percent (2%) (the “Default Rate”).

(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.

SECTION 2.8         Fees.  All fees set forth in this Agreement shall be deemed
to have been earned on the date payment is due in accordance with the provisions
hereof and shall be non-refundable.  The obligation of the Borrower to pay such
fees in accordance with the provisions hereof shall be binding upon the Borrower
and shall inure

35


--------------------------------------------------------------------------------


to the benefit of the Administrative Agent and the Banks regardless of whether
any Loans are actually made.

SECTION 2.9         Maturity Date.

(a)           The term (the “Term”) of the Commitments (and each Bank’s
obligations to make Loans) shall terminate and expire on the Maturity Date. 
Upon the date of the termination of the Term, any Loans then outstanding
(together with accrued interest thereon and all other Obligations) shall be due
and payable on such date.

(b)           Borrower shall have two options (each, an “Extension Option”) to
extend the Maturity Date, for an additional twelve (12) month period, upon the
following terms and conditions:  (i) delivery by Borrower of written notice
thereof to the Administrative Agent (the “Extension Notice”) on or before the
date which is thirty (30) days prior to the current Maturity Date but in no
event more than one hundred eighty (180) days prior to the current Maturity Date
(which Extension Notice the Administrative Agent shall promptly deliver to the
Banks); (ii) no Event of Default shall have occurred and be continuing both on
the date Borrower delivers the Extension Notice to the Administrative Agent and
on the first day of the extension period (the “Extension Date”); (iii) each of
the representations and warranties contained in this Agreement and the other
Loan Documents (other than representations and warranties which expressly speak
of a different date and other than the representation and warranty set forth in
Section 4.4(c)(i)) shall be true and correct in all material respects on and as
of the Extension Date; and (iv) Borrower shall pay to the Administrative Agent,
for the account of the Banks, ratably in proportion to their respective
Commitments, on the Extension Date, the Extension Fee.  Borrower’s delivery of
the Extension Notice shall be irrevocable.

SECTION 2.10       Intentionally Omitted.

SECTION 2.11       Optional Prepayments.

(a)           The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent (which shall promptly notify each of the Banks), prepay
any Group of Loans which are Base Rate Loans, in whole at any time, or from time
to time in part in amounts aggregating One Million Dollars ($1,000,000) or any
larger multiple of One Hundred Thousand Dollars ($100,000), by paying the
principal amount to be prepaid.  Each such optional prepayment shall be applied
to prepay ratably the Loans of the several Banks included in such Group of Loans
or Borrowing.

(b)           The Borrower may, upon at least one (1) Euro-Dollar Business Day’s
notice to the Administrative Agent (which shall promptly notify each of the
Banks),

36


--------------------------------------------------------------------------------


prepay any Euro-Dollar Loan as of the last day of the Interest Period applicable
thereto.  Except as provided in Article VIII and except with respect to any
Euro-Dollar Loan which has been converted to a Base Rate Loan pursuant to
Section 8.2, 8.3 or 8.4 hereof, the Borrower may not prepay all or any portion
of the principal amount of any Euro-Dollar Loan prior to the end of the Interest
Period applicable thereto unless the Borrower shall also pay any applicable
expenses pursuant to Section 2.13.  Any such prepayment shall be upon at least
three (3) Euro-Dollar Business Days’ notice to the Administrative Agent.  Each
such optional prepayment shall be in the amounts set forth in Section 2.11(a)
above and shall be applied to prepay ratably the Loans of the Banks included in
any Group of Loans which are Euro-Dollar Loans, except that any Euro-Dollar Loan
which has been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4
hereof may be prepaid without ratable payment of the other Loans in such Group
of Loans which have not been so converted.

(c)           Any amounts so prepaid pursuant to Section 2.11 (a) or (b) may not
be reborrowed.

SECTION 2.12       General Provisions as to Payments.

(a)           The Borrower shall make each payment of interest on the Loans and
of fees hereunder, not later than 12:00 Noon (Dallas time) on the date when due,
in Federal or other funds immediately available in Dallas, to the Administrative
Agent at its address referred to in Section 9.1.  The Administrative Agent will
promptly (and if received prior to 12:00 noon, on the same Business Day, if
received after 12:00 noon on the immediately following Business Day) distribute
to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks.  If and to the extent that
the Administrative Agent shall receive any such payment for the account of the
Banks on or before 12:00 Noon (Dallas time) on any Business Day, and
Administrative Agent shall not have distributed to any Bank its applicable share
of such payment on such Business Day, Administrative Agent shall distribute such
amount to such Bank together with interest thereon, for each day from the date
such amount should have been distributed to such Bank until the date
Administrative Agent distributes such amount to such Bank, at the Federal Funds
Rate.  Whenever any payment of principal of, or interest on the Base Rate Loans
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day.  Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day.   If
the date for any payment of

37


--------------------------------------------------------------------------------


principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent
that the Borrower shall not have so made such payment, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

SECTION 2.13       Funding Losses.  If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan (pursuant to Article II, VI or
VIII or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow, continue or convert to
any Euro-Dollar Loans after notice has been given to any Bank in accordance with
Section 2.4(a) or 2.6, or if Borrower shall deliver a Notice of Interest Rate
Election specifying that a Euro-Dollar Loan shall be converted on a date other
than the first (lst) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, continue or convert, provided that such
Bank shall have delivered to Administrative Agent and Administrative Agent shall
have delivered to the Borrower a certification as to the amount of such loss or
expense, which certification shall set forth in reasonable detail the basis for
and calculation of such loss or expense and shall be conclusive in the absence
of demonstrable error.

SECTION 2.14       Computation of Interest and Fees. All interest based on the
Euro-Dollar Rate and all fees shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed (including the first day but
excluding the last day). All interest based on the Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

38


--------------------------------------------------------------------------------


SECTION 2.15       Use of Proceeds.  The Borrower shall use the proceeds of the
Loans for general corporate purposes, including, without limitation, the
acquisition of real property to be used in the Borrower’s existing business and
for general working capital needs of the Borrower.

ARTICLE III

CONDITIONS

SECTION 3.1         Closing.  The closing hereunder shall occur on the date when
each of the following conditions is satisfied (or waived by the Administrative
Agent and the Banks), each document to be dated the Closing Date unless
otherwise indicated:

(a)           the Borrower shall have executed and delivered to the
Administrative Agent a Note for the account of each Bank dated on or before the
Closing Date complying with the provisions of Section 2.5;

(b)           the Borrower, EQR, the Administrative Agent and  each of the Banks
shall have executed and delivered to the Borrower and the Administrative Agent a
duly executed original of this Agreement;

(c)           EQR shall have executed and delivered to the Administrative Agent
a duly executed original of the EQR Guaranty and each Down REIT Guarantor shall
have executed and delivered to the Administrative Agent a duly executed original
of a Down REIT Guaranty;

(d)           the Administrative Agent shall have received an opinion of DLA
Piper US LLP, counsel for the Borrower, acceptable to the Administrative Agent,
the Banks and their counsel;

(e)           intentionally omitted;

(f)            the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and EQR as of the Closing Date, if any, the authority for and the
validity of this Agreement and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent.  Such documentation shall include, without limitation, the agreement of
limited partnership of the Borrower, as well as the certificate of limited
partnership of the Borrower, both as amended, modified or supplemented to the
Closing Date, certified to be true, correct and complete by a senior officer of
the Borrower as of a date not more than ten (10) days prior to the Closing Date,

39


--------------------------------------------------------------------------------


together with a certificate of existence as to the Borrower from the Secretary
of State (or the equivalent thereof) of Illinois, to be dated not more than
thirty (30) days prior to the Closing Date, as well as the declaration of trust
of EQR, as amended, modified or supplemented to the Closing Date, certified to
be true, correct and complete by a senior officer of EQR as of a date not more
than ten (10) days prior to the Closing Date, together with a good standing
certificate as to EQR from the Secretary of State (or the equivalent thereof) of
Maryland, to be dated not more than thirty (30) days prior to the Closing Date;

(g)           the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its sole discretion;

(h)           the Borrower, EQR and each Down REIT Guarantor shall have taken
all actions required to authorize the execution and delivery of this Agreement
and the other Loan Documents to be executed by Borrower, EQR and each Down REIT
Guarantor, as the case may be, and the performance thereof by the Borrower, EQR
and each Down REIT Guarantor;

(i)            the Administrative Agent shall be satisfied that neither the
Borrower, EQR nor any Consolidated Subsidiary is subject to any present or
contingent environmental liability which could have a Material Adverse Effect;

(j)            the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.8 hereof on
or before the Closing Date, and the fees and expenses accrued through the
Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP shall have been paid
directly to such firm, if required by such firm and if such firm has delivered
an invoice in reasonable detail of such fees and expenses in sufficient time for
the Borrower to approve and process the same;

(k)           the Administrative Agent shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by the Borrower, EQR and the applicable
Consolidated Subsidiaries, and the validity and enforceability, of the Loan
Documents, or in connection with any of the transactions contemplated thereby,
and such consents, licenses and approvals shall be in full force and effect;

(l)            the Administrative Agent shall have received  (or Borrower shall
have made publicly available) the audited financial statements of the Borrower
and its Consolidated Subsidiaries and of EQR for the fiscal year ended December
31, 2006; and

40


--------------------------------------------------------------------------------


 

(m)          no Event of Default shall have occurred.

SECTION 3.2         Borrowings.  The obligation of any Bank to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a)           receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2;

(b)           intentionally omitted;

(c)           immediately after such Borrowing or issuance, the aggregate
outstanding principal amount of the Loans will not exceed the aggregate amount
of the Commitments;

(d)           immediately before and after such Borrowing, no Event of Default
shall have occurred and be continuing both before and after giving effect to the
making of such Loans;

(e)           the representations and warranties contained in this Agreement and
the other Loan Documents (other than representations and warranties which
expressly speak as of a different date and other than the representation and
warranty set forth in Section 4.4(c)(i)) shall be true and correct in all
material respects on and as of the date of such Borrowing both before and after
giving effect to the making of such Loans;

(f)            no law or regulation shall have been adopted, no order, judgment
or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans or the consummation of the
transactions contemplated by this Agreement and the other Loan Documents; and

(g)           with respect to the initial Borrowing hereunder only, no event,
act or condition shall have occurred after the date of the most recent financial
statements of Borrower which, in the reasonable judgment of the Administrative
Agent, or the Required Banks, as the case may be, has had or is likely to have a
Material Adverse Effect. Each Borrowing hereunder shall be deemed to be a
representation and warranty by the Borrower on the date of such Borrowing as to
the facts specified in clauses (b), (c), (d), (e), (f) and (g) (with respect to
the initial Borrowing hereunder only, and only to the extent that Borrower is or
should have been aware of any Material Adverse Effect) of this Section, except
as otherwise disclosed in writing by Borrower to the Banks.

41


--------------------------------------------------------------------------------


Notwithstanding anything to the contrary, no Borrowing shall be permitted if
such Borrowing or issuance would cause Borrower to fail to be in compliance with
any of the covenants contained in this Agreement or in any of the other Loan
Documents.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each of the Banks which is or
may become a party to this Agreement to make the Loans, the Borrower makes the
following representations and warranties as of the Closing Date.  Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

SECTION 4.1         Existence and Power.  The Borrower is a limited partnership,
duly formed and validly existing as a limited partnership under the laws of the
State of Illinois and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.  EQR is a real estate investment
trust, duly formed, validly existing and in good standing as a real estate
investment trust under the laws of the State of Maryland and has all powers and
all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.

SECTION 4.2         Power and Authority.  The Borrower has the power and
authority to execute, deliver and carry out the terms and provisions of, and to
consummate the transactions contemplated by, each of the Loan Documents to which
it is a party and has taken all necessary action, if any, to authorize the
execution and delivery on behalf of the Borrower and the performance by the
Borrower of, and the consummation of the transactions contemplated by, such Loan
Documents.  The Borrower has duly executed and delivered each Loan Document to
which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as enforceability may
be limited by applicable insolvency, bankruptcy or other laws affecting
creditors’ rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.  EQR has the
power

42


--------------------------------------------------------------------------------


and authority to execute, deliver and carry out the terms and provisions, and
the consummation of the transactions contemplated by, each of the Loan Documents
on behalf of the Borrower to which the Borrower is a party and has taken all
necessary action to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of such Loan Documents.

SECTION 4.3         No Violation.

(a)           Neither the execution, delivery or performance by or on behalf of
the Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of its Consolidated
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
or other agreement or other instrument to which the Borrower (or of any
partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a material default by the
Borrower under any organizational document of any Person in which such Borrower
has an interest, or cause a material default under the Borrower’s agreement or
certificate of limited partnership, the consequences of which conflict, breach
or default would have a Material Adverse Effect, or result in or require the
creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).

SECTION 4.4         Financial Information.

(a)           The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, dated as of December 31, 2006, and the related
consolidated statements of Borrower’s financial position for the fiscal year
then ended, reported on by Ernst & Young LLP, a copy of which has been delivered
to each of the Banks, fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

(b)           The consolidated balance sheet of EQR, dated as of December 31,
2006, and the related consolidated statements of EQR’s financial position for
the fiscal year then ended, reported on by Ernst & Young LLP and set forth in
the EQR 2006 Form 10-K, a copy of which has been delivered to each of the Banks,
fairly present, in

43


--------------------------------------------------------------------------------


conformity with GAAP, the consolidated financial position of EQR and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(c)           Since June 30, 2007, (i) except as may have been disclosed in
writing to the Banks, nothing has occurred prior to the Closing Date having a
Material Adverse Effect, and (ii) except as previously disclosed to the Banks,
neither the Borrower nor EQR has incurred any material indebtedness or guaranty
on or before the Closing Date.

SECTION 4.5         Litigation.  Except as previously disclosed by the Borrower
in writing to the Banks prior to the date hereof, there is no action, suit or
proceeding pending against, or to the knowledge of the Borrower threatened
against or affecting, nor, to the knowledge of the Borrower, any investigation
of, (i) the Borrower, EQR or any of their Consolidated Subsidiaries, (ii) the
Loan Documents or any of the transactions contemplated by the Loan Documents or
(iii) any of their assets, before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable possibility of an
adverse decision which could, individually or in the aggregate, have a Material
Adverse Effect or which in any manner draws into question the validity or
enforceability of this Agreement or the other Loan Documents.

SECTION 4.6         Compliance with ERISA.  The transactions contemplated by the
Loan Documents will not constitute a nonexempt prohibited transaction (as such
term is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the Administrative Agent or the Banks to any tax or penalty for
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

SECTION 4.7         Environmental Matters.  The Borrower and EQR each conducts
reviews of the effect of Environmental Laws on the business, operations and
properties of the Borrower, EQR, and Consolidated Subsidiaries of either or
both, when necessary in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
owned, any capital or operating expenditures required to achieve or maintain
compliance with environmental protection standards imposed by law or as a
condition of any license, permit or contract, any related constraints on
operating activities, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, the Borrower and EQR each has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

44


--------------------------------------------------------------------------------


SECTION 4.8         Taxes.  United States Federal income tax returns of the
Borrower, EQR and their Consolidated Subsidiaries have been prepared and filed
through the fiscal year ended December 31, 2006.  The Borrower, EQR and their
Consolidated Subsidiaries have filed all United States Federal income tax
returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower, EQR or any Consolidated Subsidiary, except
such taxes, if any, as are reserved against in accordance with GAAP, such taxes
as are being contested in good faith by appropriate proceedings or such taxes,
the failure to make payment of which when due and payable will not have, in the
aggregate, a Material Adverse Effect. The charges, accruals and reserves on the
books of the Borrower, EQR and their Consolidated Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Borrower,
adequate.

SECTION 4.9         Full Disclosure.  All information heretofore furnished by
the Borrower to the Administrative Agent or any Bank for purposes of or in
connection with or pursuant to this Agreement or any transaction contemplated
hereby or thereby is true and accurate in all material respects on the date as
of which such information is stated or certified.  The Borrower has disclosed to
the Administrative Agent, in writing any and all facts existing on the Closing
Date which have or may have (to the extent the Borrower can now reasonably
foresee) a Material Adverse Effect.

SECTION 4.10       Solvency.  On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower will be Solvent.

SECTION 4.11       Use of Proceeds; Margin Regulations.  All proceeds of the
Loans will be used by the Borrower only in accordance with the provisions
hereof.  No part of the proceeds of any Loan will be used by the Borrower to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock in any manner that might violate the
provisions of Regulations T, U or X of the Federal Reserve Board.  Neither the
making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations T, U or X of the Federal Reserve
Board.

SECTION 4.12       Governmental Approvals.  No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of any Loan Document or the consummation
of any of the transactions contemplated thereby other than those that have
already been duly made or obtained and

45


--------------------------------------------------------------------------------


remain in full force and effect or those which, if not made or obtained, would
not have a Material Adverse Effect.

SECTION 4.13       Investment Company Act; Public Utility Holding Company Act. 
Neither the Borrower, EQR nor any Consolidated Subsidiary is (x) an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended, (y) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 2005, as amended, or (z) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money or otherwise obtain extensions of credit.

SECTION 4.14       Principal Offices.  As of the Closing Date, the principal
office, chief executive office and principal place of business of the Borrower
is Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606.

SECTION 4.15       REIT Status.  For the fiscal year ended December 31, 2006,
EQR qualified and EQR intends to continue to qualify as a real estate investment
trust under the Code.

SECTION 4.16       No Default.  No Event of Default or, to the best of the
Borrower’s knowledge, Default exists and the Borrower is not in default in any
material respect beyond any applicable grace period under or with respect to any
other material agreement, instrument or undertaking to which it is a party or by
which it or any of its property is bound in any respect, the existence of which
default is likely to result in a Material Adverse Effect.

SECTION 4.17       Compliance With Law.  To the Borrower’s knowledge, the
Borrower and each of the Real Property Assets are in compliance with all laws,
rules, regulations, orders, judgments, writs and decrees, including, without
limitation, all building and zoning ordinances and codes, the failure to comply
with which is likely to have a Material Adverse Effect.

SECTION 4.18       Organizational Documents.  The documents delivered pursuant
to Section 3.1(f) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower and EQR.   The Borrower represents that it has delivered to the
Administrative Agent true, correct and complete copies, as of the Closing Date,
of each of the documents set forth in this Section 4.18, except for exhibits to
the Borrower’s partnership agreement identifying

46


--------------------------------------------------------------------------------


the current list of partners which, with the permission of the Banks, have been
omitted therefrom.

SECTION 4.19       Qualifying Unencumbered Properties.  As of December 31, 2006,
each Property listed on Exhibit F as a Qualifying Unencumbered Property (i) is
Raw Land, a Property with Development Activity, a Condo Property or an operating
multifamily residential property owned or ground leased (directly or
beneficially) by Borrower, EQR, or a Consolidated Subsidiary or Investment
Affiliate of either or both, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by Borrower or EQR
subject) to a Lien which secures Indebtedness of any Person, other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to
any Negative Pledges, and (iv) is not owned by a Subsidiary of the Borrower or
EQR (other than the Borrower) that has any outstanding Unsecured Debt (other
than those items of Indebtedness set forth in clauses (d) or (e) of the
definition of Indebtedness, or any Contingent Obligation other than guarantees
for borrowed money).  As of December 31, 2006, all of the information set forth
on Exhibit F is true and correct in all material respects.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligations remain unpaid:

SECTION 5.1         Information.  The Borrower will deliver to each of the
Banks:

(a)           as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 125 days after the end of each fiscal year of the Borrower)
a consolidated balance sheet of the Borrower, EQR and their Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of Borrower’s and EQR’s operations and consolidated statements of
Borrower’s and EQR’s cash flow for such fiscal year, setting forth in each case
in comparative form the figures as of the end of and for the previous fiscal
year, all as reported on the form provided to the Securities and Exchange
Commission on Borrower’s and EQR’s Form 10K and reported on by Ernst & Young LLP
or other independent public accountants of nationally recognized standing;

47


--------------------------------------------------------------------------------


(b)           as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 80 days after the end of each of the first three quarters of
each fiscal year of the Borrower and EQR), (i) a consolidated balance sheet of
the Borrower, EQR and their Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of Borrower’s and EQR’s
operations and consolidated statements of Borrower’s and EQR’s cash flow for
such quarter and for the portion of the Borrower’s or EQR’s fiscal year ended at
the end of such quarter, all as reported on the form provided to the Securities
and Exchange Commission on Borrower’s and EQR’s Form 10Q, and (ii) and such
other information reasonably requested by the Administrative Agent or any Bank;

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer, the chief accounting officer or treasurer of the Borrower (i)
setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Section 5.8 on
the date of such financial statements; (ii) certifying (x) that such financial
statements fairly present in all material respects the financial condition and
the results of operations of the Borrower on the dates and for the periods
indicated, on the basis of GAAP, with respect to the Borrower subject, in the
case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to the date of such delivery and that (1) on
the basis of such financial statements and such review of the Loan Documents, no
Event of Default existed under Section 6.1(b) with respect to Sections 5.8 and
5.9 at or as of the date of said financial statements, and (2) on the basis of
such review of the Loan Documents and the business and condition of the
Borrower, to the best knowledge of such officer, as of the last day of the
period covered by such certificate no Default or Event of Default under any
other provision of Section 6.1 occurred and is continuing or, if any such
Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and the action the Borrower proposes to take in
respect thereof.  Such certificate shall set forth the calculations required to
establish the matters described in clauses (1) and (2) above;

(d)           (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default or Event of Default, if such Default
or Event of Default is then continuing, a certificate of the chief financial
officer, the chief accounting officer, treasurer, controller, or other executive
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect

48


--------------------------------------------------------------------------------


thereto; and (ii) promptly and in any event within five (5) Business Days after
the Borrower obtains knowledge thereof, notice of (x) any litigation or
governmental proceeding pending or threatened against the Borrower or the Real
Property Assets as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, is likely to individually or
in the aggregate, result in a Material Adverse Effect, and (y) any other event,
act or condition which is likely to result in a Material Adverse Effect;

(e)           promptly upon the mailing thereof to the shareholders of EQR
generally, and to the extent the same are not publicly available, copies of all
financial statements, reports and proxy statements so mailed;

(f)            promptly upon the filing thereof and to the extent that the same
are not publicly available, copies of all registration statements (other than
the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
(other than the exhibits thereto, which exhibits will be provided upon request
therefor by any Bank) which EQR shall have filed with the Securities and
Exchange Commission;

(g)           Promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, and in the case of clauses (i) through (vii) above, which event could
result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any,

49


--------------------------------------------------------------------------------


which the Borrower or applicable member of the ERISA Group is required or
proposes to take;

(h)           promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto:  (i) the
receipt by the Borrower, or, if the Borrower has actual knowledge thereof, any
of the Environmental Affiliates of any communication (written or oral), whether
from a governmental authority, citizens group, employee or otherwise, that
alleges that the Borrower, or, if the Borrower has actual knowledge thereof, any
of the Environmental Affiliates, is not in compliance with applicable
Environmental Laws, and such noncompliance is likely to have a Material Adverse
Effect, (ii) the Borrower shall obtain actual knowledge that there exists any
Environmental Claim pending against the Borrower or any Environmental Affiliate
and such Environmental Claim is likely to have a Material Adverse Effect or
(iii) the Borrower obtains actual knowledge of any release, emission, discharge
or disposal of any Material of Environmental Concern that is likely to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate which in any such event is likely to have a Material Adverse Effect;

(i)            promptly and in any event within five (5) Business Days after
receipt of any material notices or correspondence from any company or agent for
any company providing insurance coverage to the Borrower relating to any loss
which is likely to result in a Material Adverse Effect, copies of such notices
and correspondence; and

(j)            from time to time such additional information regarding the
financial position or business of the Borrower, EQR and their Subsidiaries as
the Administrative Agent, at the request of any Bank, may reasonably request in
writing.

SECTION 5.2         Payment of Obligations.  Each of the Borrower, EQR and their
Consolidated Subsidiaries will pay and discharge, at or before maturity, all its
respective material obligations and liabilities including, without limitation,
any obligation pursuant to any agreement by which it or any of its properties is
bound, in each case where the failure to so pay or discharge such obligations or
liabilities is likely to result in a Material Adverse Effect, and will maintain
in accordance with GAAP, appropriate reserves for the accrual of any of the
same.

SECTION 5.3         Maintenance of Property; Insurance; Leases.

50


--------------------------------------------------------------------------------


 

(a)           The Borrower and/or EQR will keep, and will cause each
Consolidated Subsidiary to keep, all property useful and necessary in its
business, including without limitation the Real Property Assets (for so long as
it constitutes Real Property Assets), in good repair, working order and
condition, ordinary wear and tear excepted, in each case where the failure to so
maintain and repair will have a Material Adverse Effect.

(b)           The Borrower and/or EQR shall maintain, or cause to be maintained,
insurance with such insurers, on such properties, in such amounts and against
such risks (excluding terrorist insurance and mold insurance and, to the extent
the same are not commercially available or available at commercially reasonable
rates, earthquake insurance or windstorm insurance) as is consistent with
insurance maintained by businesses of comparable type and size in the industry,
and furnish the Administrative Agent satisfactory evidence thereof promptly upon
Administrative Agent’s reasonable request.

SECTION 5.4         Conduct of Business and Maintenance of Existence.  The
Borrower and EQR will continue to engage in business of the same general type as
now conducted by the Borrower and EQR, and each will preserve, renew and keep in
full force and effect, its partnership and trust existence and its respective
rights, privileges and franchises necessary for the normal conduct of business
unless the failure to maintain such rights and franchises does not have a
Material Adverse Effect.

SECTION 5.5         Compliance with Laws.  The Borrower and EQR will and will
cause their Subsidiaries to comply in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws, and all zoning
and building codes with respect to the Real Property Assets and ERISA and the
rules and regulations thereunder and all federal securities laws) except where
the necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or the Banks to any material liability
therefor.

SECTION 5.6         Inspection of Property, Books and Records.  Each of the
Borrower and EQR will keep proper books of record and account in which full,
true and correct entries shall be made of all material dealings and transactions
in relation to its business and activities in conformity with GAAP, modified as
required by this Agreement and applicable law; and will permit representatives
of any Bank at such Bank’s expense to visit and inspect any of its properties,
including without limitation the Real Property Assets, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers and independent public accountants, all

51


--------------------------------------------------------------------------------


at such reasonable times during normal business hours, upon reasonable prior
notice and as often as may reasonably be desired.  Administrative Agent shall
coordinate any such visit or inspection to arrange for review by any Bank
requesting any such visit or inspection.

SECTION 5.7         Intentionally Omitted.

SECTION 5.8         Financial Covenants.

(a)           Indebtedness to Gross Asset Value.  Borrower shall not permit the
ratio of Indebtedness of Borrower and EQR (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates to Gross
Asset Value of Borrower and EQR to exceed 0.60:1 at any time; provided, however,
that with respect to any Fiscal Quarter in which Borrower acquired any Real
Property Assets (whether by purchase, merger or other corporate transaction), at
Borrower’s election, the ratio of Indebtedness of Borrower and EQR (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of Indebtedness of all Consolidated Subsidiaries and Investment
Affiliates to Gross Asset Value of Borrower and EQR for such Fiscal Quarter and
for the next three succeeding Fiscal Quarters may exceed 0.60:1, provided that
such ratio in no event shall exceed 0.65:1, and provided, further, that
thereafter such ratio shall not exceed 0.60:1.

(b)           Secured Debt to Gross Asset Value.  Borrower shall not permit the
ratio of Secured Debt of Borrower and EQR (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of
Secured Debt of all  Consolidated Subsidiaries and Investment Affiliates to
Gross Asset Value of Borrower and EQR to exceed 0.40:1 at any time.

(c)           Consolidated EBITDA to Fixed Charges Ratio.  Borrower shall not
permit the ratio of Consolidated EBITDA for the then most recently completed
twelve (12) month period to Fixed Charges for the then most recently completed
twelve (12) month period to be less than 1.50:1.

(d)           Unencumbered Pool.  Borrower shall not permit the ratio of the
Unencumbered Asset Value to outstanding Unsecured Debt to be less than 1.50:1 at
any time.

(e)           Permitted Holdings.  Borrower’s and EQR’s primary business will be
the ownership, operation and development of multifamily residential property
(including conversions to condominiums) and any other business activities of
Borrower,

52


--------------------------------------------------------------------------------


EQR and Subsidiaries of either or both will remain incidental thereto. 
Notwithstanding the foregoing, Borrower, EQR and Subsidiaries of either or both
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly (but without
duplication) by Borrower, EQR and/or their Subsidiaries, does not exceed, at any
time, thirty-five percent (35%) of Gross Asset Value of Borrower and EQR as a
whole.

(f)            Calculation.  Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.

SECTION 5.9         Restriction on Fundamental Changes.

(a)           Neither the Borrower nor EQR shall enter into any merger or
consolidation, unless (i) either (x) the Borrower or EQR is the surviving
entity, or (y) the individuals constituting EQR’s Board of Trustees immediately
prior to such merger or consolidation represent a majority of the surviving
entity’s Board of Directors or Board of Trustees after such merger or
consolidation, and (ii) the entity which is merged with Borrower or EQR is
predominantly in the commercial real estate business.

(b)           The Borrower shall not amend its agreement of limited partnership
or other organizational documents in any manner that would have a Material
Adverse Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld.  EQR shall not amend its declaration of trust, by-laws,
or other organizational documents in any manner that would have a Material
Adverse Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld.

(c)           The Borrower shall deliver to Administrative Agent copies of all
amendments to its agreement of limited partnership or to EQR’s declaration of
trust, by-laws, or other organizational documents simultaneously with the first
delivery of financial statements referred to in Sections 5.1(a) or (b) above
following the effective date of any such amendment.

SECTION 5.10       Changes in Business.  Except for Permitted Holdings, neither
the Borrower nor EQR shall enter into any business which is substantially
different from that conducted by the Borrower or EQR on the Closing Date after
giving effect to the transactions contemplated by the Loan Documents.  The
Borrower shall carry on its business operations through the Borrower and its
Subsidiaries and Investment Affiliates.

SECTION 5.11       Margin Stock.  None of the proceeds of any Loan will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of

53


--------------------------------------------------------------------------------


buying or carrying any Margin Stock in any manner that might violate the
provisions of Regulations T, U or X of the Federal Reserve Board.

SECTION 5.12       Intentionally Omitted.

SECTION 5.13       EQR Status.

(a)           Status. EQR shall at all times (i) remain a publicly traded
company listed on the New York Stock Exchange or another national stock exchange
located in the United States and (ii) maintain its status as a self-directed and
self-administered real estate investment trust under the Code.

(b)           Indebtedness.  EQR shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:

(1)                                  the Obligations; and

(2)           Indebtedness which, after giving effect thereto, may be incurred
or may remain outstanding without giving rise to an Event of Default or Default.

(c)           Disposal of Partnership Interests.  EQR will not directly or
indirectly convey, sell, transfer, assign, pledge or otherwise encumber or
dispose of any of its partnership interests in Borrower, except for the
reduction of EQR’s interest in the Borrower arising from Borrower’s issuance of
partnership interests in the Borrower or the retirement of preference units by
Borrower.

ARTICLE VI

DEFAULTS

SECTION 6.1         Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

(a)           the Borrower shall fail to pay when due any principal of any Loan,
or the Borrower shall fail to pay when due interest on any Loan or any fees or
any other amount payable hereunder and the same shall continue for a period of
five (5) days after the same becomes due;

 

54


--------------------------------------------------------------------------------


 

(b)           the Borrower shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9, Section 5.11 or Section 5.13;

(c)           the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (e), (f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent, or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;

(d)           any representation, warranty, certification or statement made or
deemed made by the Borrower in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made) and the
defect causing such representation or warranty to be incorrect when made (or
deemed made) is not removed within thirty (30) days after written notice thereof
from Administrative Agent to Borrower;

(e)           the Borrower, EQR, any Subsidiary or any Investment Affiliate
shall default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Recourse Debt (other than the Obligations) for which the aggregate
outstanding principal amount exceeds $50,000,000 and such default shall continue
beyond the giving of any required notice and the expiration of any applicable
grace period and such default has not been waived, in writing, by the holder of
any such Debt; or the Borrower, EQR, any Subsidiary or any Investment Affiliate
shall default in the performance or observance of any obligation or condition
with respect to any such Recourse Debt or any other event shall occur or
condition exist beyond the giving of any required notice and the expiration of
any applicable grace period, if the effect of such default, event or condition
is to accelerate the maturity of any such indebtedness or to permit (without any
further requirement of notice or lapse of time) the holder or holders thereof,
or any trustee or agent for such holders, to accelerate the maturity of any such
indebtedness;

(f)            the Borrower or EQR shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to

55


--------------------------------------------------------------------------------


the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or admit in writing its inability to pay its debts as
such debts become due, or shall take any action to authorize any of the
foregoing;

(g)           an involuntary case or other proceeding shall be commenced against
the Borrower or EQR seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower or EQR under the federal bankruptcy laws as now
or hereafter in effect;

(h)           one or more final, non-appealable judgments or decrees (or one or
more judgments which is/are not stayed pending appeal) in an aggregate amount of
Fifty Million Dollars ($50,000,000) or more shall be entered by a court or
courts of competent jurisdiction against the Borrower, EQR or, to the extent of
any recourse to Borrower, EQR, or any of their respective Consolidated
Subsidiaries (other than any judgment as to which, and only to the extent, a
reputable insurance company has acknowledged coverage of such claim in writing)
and (i) any such judgments or decrees shall not be stayed, discharged, paid,
bonded or vacated within thirty (30) days or (ii) enforcement proceedings shall
be commenced by any creditor on any such judgments or decrees;

(i)            there shall be a change in the majority of the Board of Directors
or Board of Trustees of EQR during any twelve (12) month period, excluding any
change in directors or trustees resulting from (w) the retirement of any
director or trustee as a result of compliance with any written policy of EQR
requiring retirement from the Board upon reaching the age specified in such
policy, (x) the death or disability of any director or trustee, or (y)
satisfaction of any requirement for the majority of the members of the board of
directors or trustees of EQR to qualify under applicable law as independent
directors or trustees or (z) the replacement of any director or trustee who is
an officer or employee of EQR or an affiliate of EQR with any other officer or
employee of EQR or an affiliate of EQR;

(j)            any Person (including affiliates of such Person) or “group” (as
such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of EQR;

(k)           intentionally omitted;

56


--------------------------------------------------------------------------------


(l)            any Termination Event with respect to a Plan shall occur as a
result of which Termination Event or Events any member of the ERISA Group has
incurred or may incur any liability to the PBGC or any other Person and the sum
(determined as of the date of occurrence of such Termination Event) of the
insufficiency of such Plan and the insufficiency of any and all other Plans with
respect to which such a Termination Event shall have occurred and be continuing
(or, in the case of a Multiemployer Plan with respect to which a Termination
Event described in clause (ii) of the definition of Termination Event shall have
occurred and be continuing, the liability of the Borrower) is equal to or
greater than $20,000,000 and which the Administrative Agent reasonably
determines will have a Material Adverse Effect;

(m)          any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;

(n)           at any time, for any reason the Borrower  or EQR seeks to
repudiate its obligations under any Loan Document; or

(o)           a default beyond any applicable notice or grace period under any
of the other Loan Documents.

SECTION 6.2         Rights and Remedies.

(a)           Upon the occurrence of any Event of Default described in Sections
6.1(f) or (g), the Commitments shall immediately terminate and the unpaid
principal amount of, and any and all accrued interest on, the Loans and any and
all accrued fees and other Obligations hereunder shall automatically become
immediately due and payable, with all additional interest from time to time
accrued thereon and without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower; and upon the occurrence and during the continuance of any other Event
of Default, subject to the provisions of Section 6.2(b), the Administrative
Agent may (and upon the demand of the Required Banks shall), by written notice
to the Borrower, in addition to the exercise of all of the rights and remedies
permitted the Administrative Agent and the Banks at law or equity or under any
of the other Loan Documents, declare the Commitments terminated and the unpaid
principal amount of and any and all accrued

57


--------------------------------------------------------------------------------


and unpaid interest on the Loans and any and all accrued fees and other
Obligations hereunder to be, and the same shall thereupon be, immediately due
and payable with all additional interest from time to time accrued thereon and
(except as otherwise as provided in the Loan Documents) without presentation,
demand, or protest or other requirements of any kind (including, without
limitation, valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and notice of acceleration), all of which are hereby
expressly waived by the Borrower.

(b)           Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks.  The Administrative Agent shall act at
the direction of the Required Banks in connection with the exercise of any and
all remedies at law, in equity or under any of the Loan Documents (including,
without limitation, those set forth in Section 6.4 hereof) or, if the Required
Banks are unable to reach agreement within thirty (30) days of commencement of
discussions, then, from and after an Event of Default and the the end of such
thirty (30) day period, the Administrative Agent may pursue such rights and
remedies as it may determine if it shall reasonably determine that the same
shall be in the best interests of the Banks, taken as a whole.

SECTION 6.3         Notice of Default.  The Administrative Agent shall give
notice to the Borrower under Section 6.1(c) promptly upon being requested to do
so by the Required Banks and shall thereupon notify all the Banks thereof.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank or Borrower or any court or governmental agency
referring to this Agreement or the other Loan Documents, describing such event
or condition.  Should Administrative Agent receive notice of the occurrence of a
Default or Event of Default expressly stating that such notice is a notice of a
Default or Event of Default, or should Administrative Agent send Borrower a
notice of Default or Event of Default, Administrative Agent shall promptly give
notice thereof to each Bank.

SECTION 6.4           Distribution of Proceeds after Default.  Notwithstanding
anything contained herein to the contrary, from and after an Event of Default,
to the extent proceeds are received by Administrative Agent, such proceeds will
be distributed to the Banks pro rata in accordance with the unpaid principal
amount of the Loans.

58


--------------------------------------------------------------------------------


 

ARTICLE VII
THE AGENTS

SECTION 7.1         Appointment and Authorization.  Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers and discretion as are reasonably
incidental thereto. Except as set forth in Sections 7.8 and 7.9, the provisions
of this Article VII are solely for the benefit of Administrative Agent and the
Banks, and Borrower shall not have any right to rely on or enforce any of the
provisions of this Article VII.  In performing its functions and duties under
this Agreement, Administrative Agent shall act solely as an agent of the Banks
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower.

SECTION 7.2         Agency and Affiliates. Bank of America, N.A. shall have the
same rights and powers under this Agreement as any other Bank and may exercise
or refrain from exercising the same as though it were not the Administrative
Agent, and Bank of America, N.A. and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower,
EQR or any Subsidiary or affiliate of the Borrower as if it were not the
Administrative Agent hereunder, and the term “Bank” and “Banks” shall include
Bank of America, N.A. in its individual capacity.

SECTION 7.3         Action by Administrative Agent.  The obligations of the
Administrative Agent hereunder are only those expressly set forth herein. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided in Article VI.  The duties of
Administrative Agent shall be administrative in nature.  Subject to the
provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall administer
the Loans in the same manner as it administers its own loans.

SECTION 7.4         Consultation with Experts.  As between Administrative Agent
and the Banks, the Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

SECTION 7.5         Liability of Administrative Agent, Syndication Agent,
Documentation Agents.  As between Administrative Agent and the Banks, none of
the Administrative Agent, the Syndication Agent, or the Documentation Agents,
nor any of

59


--------------------------------------------------------------------------------


their affiliates nor any of their respective directors, officers, agents or
employees, shall be liable for any action taken or not taken by any of them in
connection herewith (i) with the consent or at the request of the Required Banks
or (ii) in the absence of its own gross negligence or wilful misconduct.  As
between Administrative Agent and the Banks, none of the Administrative Agent,
the Syndication Agent, or the Documentation Agents, nor any of their respective
directors, officers, agents or employees, shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower, except with respect to payment of principal and
interest; (iii) the satisfaction of any condition specified in Article III,
except receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith.  As between Administrative Agent and the Banks, the Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire, or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.

SECTION 7.6         Indemnification.  Each Bank shall, ratably in accordance
with its Commitment, indemnify the Administrative Agent, the Syndication Agent,
and the  Documentation Agents, and their respective affiliates and directors,
officers, agents and employees (to the extent not reimbursed by the Borrower,
but without affecting Borrower’s reimbursement obligations), against any cost,
expense (including counsel fees and disbursements), claim, demand, action, loss
or liability (except such as result from such indemnitee’s gross negligence or
wilful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Administrative Agent and/or Syndication Agent and/or Documentation
Agents under this Agreement, the other Loan Documents or any action taken or
omitted by such indemnitee hereunder as Administrative Agent or as Syndication
Agent.  In the event that the Syndication Agent, the Documentation Agents or the
Administrative Agent shall, subsequent to its receipt of indemnification
payment(s) from Banks in accordance with this Section, recoup any amount from
the Borrower, or any other party liable therefor in connection with such
indemnification, Syndication Agent, such Documentation Agents or the
Administrative Agent shall reimburse the Banks which previously made the
payment(s) pro rata, based upon the actual amounts which were theretofore paid
by each Bank.  The Syndication Agent, the Documentation Agents, or the
Administrative Agent, as the case may be, shall reimburse such Banks so entitled
to reimbursement within two (2) Business Days after its receipt of such funds
from the Borrower or such other party liable therefor.

SECTION 7.7         Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication

60


--------------------------------------------------------------------------------


Agent, or the Documentation Agents, or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
Syndication Agent, the Documentation Agents or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.  The Banks or other entities identified in this Agreement as the
Syndication Agent and the Documentation Agents shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document other than those applicable to all Banks. Without limiting the
foregoing, neither the Syndication Agent nor the Documentation Agents shall have
or be deemed to have a fiduciary relationship with any Bank.

SECTION 7.8         Successor Administrative Agent or Syndication Agent.  The
Administrative Agent, the Syndication Agent, or the Documentation Agents may
resign at any time by giving notice thereof to the Banks, the Borrower and each
other and the Administrative Agent or the Syndication Agent, as applicable,
shall resign in the event the Commitment of the Bank serving as the
Administrative Agent or the Syndication Agent is reduced to less than
$10,000,000.  Upon any such resignation, the Required Banks shall have the right
to appoint a successor Administrative Agent or Syndication Agent, as applicable,
which successor Administrative Agent or successor Syndication Agent (as
applicable) shall, provided no Event of Default has occurred and is then
continuing, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that Borrower shall, in all events, be
deemed to have approved Bank of America, N.A. as a successor Syndication Agent
and JPMorgan Chase Bank, N.A. as a successor Administrative Agent).  If no
successor Administrative Agent or Syndication Agent (as applicable) shall have
been so appointed by the Required Banks and (if required) approved by the
Borrower, or, if so appointed, shall not have accepted such appointment within
30 days after the retiring Administrative Agent or Syndication Agent (as
applicable) gives notice of resignation, then the retiring Administrative Agent
or retiring Syndication Agent (as applicable) may, on behalf of the Banks,
appoint a successor Administrative Agent or Syndication Agent (as applicable),
which shall be the Syndication Agent or the Administrative Agent, as the case
may be, who shall act until the Required Banks shall appoint a successor
Administrative Agent or Syndication Agent.  In any event, the retiring
Administrative Agent shall continue to act as Administrative Agent until such
time as a successor Administrative Agent shall have been so appointed by the
Required Banks, approved by Borrower (if required), and assumed its duties
hereunder. Upon the acceptance of its appointment as the Administrative Agent or
Syndication Agent hereunder by a successor Administrative Agent or successor
Syndication Agent, as applicable, such successor Administrative Agent or
successor Syndication Agent, as applicable, shall thereupon succeed to and

61


--------------------------------------------------------------------------------


become vested with all the rights and duties of the retiring Administrative
Agent or retiring Syndication Agent, as applicable, and the retiring
Administrative Agent or the retiring Syndication Agent, as applicable, shall be
discharged from its duties and obligations hereunder.  After any retiring
Administrative Agent’s or retiring Syndication Agent’s resignation hereunder,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent or the
Syndication Agent, as applicable.  For gross negligence or willful misconduct,
as determined by the Required Banks (excluding for such determination the Bank
serving as Administrative Agent or Syndication Agent in its capacity as a Bank,
as applicable), the Administrative Agent or Syndication Agent may be removed at
any time by giving at least thirty (30) Business Days prior written notice to
the Administrative Agent, Syndication Agent and Borrower.  Such resignation or
removal shall take effect upon the acceptance of appointment by a successor
Administrative Agent or Syndication Agent, as applicable, in accordance with the
provisions of this Section 7.8.

SECTION 7.9         Consents and Approvals.  All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof and (v) shall include, in boldface type, a
statement that if any Bank does not respond to such request within ten (10)
Business Days and provide a written explanation of the reasons behind any
objection, such Lender shall be deemed to have approved of or consented to, as
applicable, the recommendation or determination of the Administrative Agent
described in such request.  Each Bank shall reply promptly, but in any event
within ten (10) Business Days after receipt of the request therefor from
Administrative Agent (the “Bank Reply Period”).  Unless a Bank shall give
written notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent within the Bank Reply Period, such Bank
shall be deemed to have approved of or consented to such recommendation or
determination.  With respect to decisions requiring the approval of the Required
Banks or all the Banks, Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all Banks and upon receiving the required approval or consent shall follow
the course of action or determination of the Required Banks (and each
non-responding Bank shall be deemed to have concurred with such recommended
course of action) or all the Banks, as the case may be.

62


--------------------------------------------------------------------------------


 

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

SECTION 8.1         Basis for Determining Interest Rate Inadequate or Unfair. 
If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing:

(a)           the Administrative Agent determines in good faith that deposits in
dollars (in the applicable amounts) are not being offered in the relevant market
for such Interest Period, or

(b)           Banks having 50% or more of the aggregate amount of the
Commitments advise the Administrative Agent that the Euro-Dollar Rate, as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to each such Bank of funding its Euro-Dollar Loans for such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Euro-Dollar Loans shall be suspended.  In
such event, unless the Borrower notifies the Administrative Agent at least two
Business Days before the date of any Euro-Dollar Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing.  For purposes of
Section 8.1(b), in determining whether the Euro-Dollar Rate, as determined by
Administrative Agent, will not adequately and fairly reflect the cost to any
Bank of funding its Euro-Dollar Loans for such Interest Period, such
determination will be based solely on the ability of such Bank to obtain
matching funds in the London interbank market at a reasonably equivalent rate.

SECTION 8.2         Illegality.  If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar
Loans, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank in case of the event described

63


--------------------------------------------------------------------------------


above to make Euro-Dollar Loans, shall be suspended.  With respect to
Euro-Dollar Loans, before giving any notice to the Administrative Agent pursuant
to this Section, such Bank shall designate a different Euro-Dollar Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Bank, be otherwise disadvantageous to such Bank. 
If such Bank shall determine that it may not lawfully continue to maintain and
fund any of its outstanding Euro-Dollar Loans to maturity and shall so specify
in such notice, the Borrower shall be deemed to have delivered a Notice of
Interest Rate Election and such Euro-Dollar Loan shall be converted as of such
date to a Base Rate Loan (without payment of any amounts that Borrower would
otherwise be obligated to pay pursuant to Section 2.13 with respect to Loans
converted pursuant to this Section 8.2) in an equal principal amount from such
Bank (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Banks), and such Bank shall make such
a Base Rate Loan.

If, at any time, it shall be unlawful for any Bank to make, maintain or fund its
Euro-Dollar Loans, the Borrower shall have the right, upon five (5) Business
Day’s notice to the Administrative Agent, to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitment of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest and all amounts
payable pursuant to Section 2.13), and to become a Bank hereunder, or obtain the
agreement of one or more existing Banks to offer to purchase the Commitment of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest thereon and all other amounts due such Bank hereunder (including,
without limitation, amounts payable pursuant to Section 2.13), upon which event,
such Bank’s Commitment shall be deemed to be cancelled pursuant to Section
2.11(e).  Any Bank subject to this paragraph shall retain the benefits of
Sections 8.3, 8.4 and 9.3 for the period prior to such purchase or cancellation.

SECTION 8.3         Increased Cost and Reduced Return.

(a)           If, on or after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) made after the Closing Date of any such authority, central
bank or comparable agency, shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Federal
Reserve Board (but excluding with respect to any Euro-Dollar Loan any such
requirement to the extent reflected in an applicable Euro-Dollar Reserve
Percentage)), special deposit,

64


--------------------------------------------------------------------------------


insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Bank (or its Applicable Lending
Office) or shall impose on any Bank (or its Applicable Lending Office) or on the
London interbank market any other condition materially more burdensome in
nature, extent or consequence than those in existence as of the Closing Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by an amount deemed by such
Bank to be material, then, within 15 days after demand by such Bank (with a copy
to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts (based upon a reasonable allocation thereof by such
Bank to the Euro-Dollar Loans made by such Bank hereunder) as will compensate
such Bank for such increased cost or reduction to the extent such Bank generally
imposes such additional amounts on other borrowers of such Bank in similar
circumstances.

(b)           If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank any request
or directive regarding capital adequacy (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Bank (or its Parent) as a consequence of such Bank’s obligations
hereunder to a level below that which such Bank (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount
reasonably deemed by such Bank to be material, then from time to time, within 15
days after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction to the extent such Bank
generally imposes such additional amounts on other borrowers of such Bank in
similar circumstances.

(c)           Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.  If
such Bank shall fail to

65


--------------------------------------------------------------------------------


notify Borrower of any such event within 90 days following the end of the month
during which such event occurred, then Borrower’s liability for any amounts
described in this Section incurred by such Bank as a result of such event shall
be limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to the date upon which such Bank actually notified
Borrower of the occurrence of such event.  A certificate of any Bank claiming
compensation under this Section and setting forth a reasonably detailed
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of demonstrable error.  In determining such amount,
such Bank may use any reasonable averaging and attribution methods.

(d)           If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitment of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest and all amounts
payable pursuant to Section 2.13 and this Section 8.3), and to become a Bank
hereunder, or to obtain the agreement of one or more existing Banks to offer to
purchase the Commitment of such Bank for such amount, which offer such Bank is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Bank, together with interest thereon and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to Section
2.13 and this Section 8.3), upon which event, such Bank’s Commitment shall be
deemed to be cancelled pursuant to Section 2.11(e).  Any Bank subject to this
Section 8.3(d) shall retain the benefits of Sections 8.3, 8.4 and 9.3 for the
period prior to such purchase or cancellation.

SECTION 8.4         Taxes.

(a)           Any and all payments by the Borrower to or for the account of any
Bank or the Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Bank and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof or by any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such Bank or Administrative Agent and such other
jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings

66


--------------------------------------------------------------------------------


and liabilities being hereinafter referred to as “Non-Excluded Taxes”).  If the
Borrower shall be required by law to deduct any Non-Excluded Taxes from or in
respect of any sum payable hereunder or under any Note, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
8.4) such Bank or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.1, the original or
a certified copy of a receipt evidencing payment thereof.

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (hereinafter referred to as “Other Taxes”).

(c)           The Borrower agrees to indemnify each Bank and the Administrative
Agent for the full amount of Non-Excluded Taxes or Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.4) paid by such Bank or
the Administrative Agent (as the case may be) and, so long as such Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto.  This indemnification shall be made within 15 days from the
date such Bank or the Administrative Agent (as the case may be) makes demand
therefor.

(d)           Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
shall provide the Borrower with an Internal Revenue Service
Form W-8BEN or W-8ECI, as appropriate, or any successor form prescribed by the
Internal Revenue Service, and shall provide Borrower with two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to
Borrower, certifying (i) in the case of a Form 1001, that such Bank is entitled
to benefits under an income tax treaty to which the United States is a party
which reduces the rate of withholding tax on payments of interest or certifying
that the income receivable pursuant to this Agreement is effectively connected
with the conduct of a trade or business in the United States, and (ii)

67


--------------------------------------------------------------------------------


in the case of being under Sections 1442(c)(1) and 1442(a) of the Code, that it
is entitled to an exemption from United States backup withholding tax.  If the
form provided by a Bank at the time such Bank first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from
“Non-Excluded Taxes” as defined in Section 8.4(a).

(e)           For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.

(f)            Upon reasonable demand by Borrower to the Administrative Agent or
any Bank, the Administrative Agent or Bank, as the case may be, shall deliver to
the Borrower, or to such government or taxing authority as the Borrower may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower to make a payment to or for
the account of such Bank or the Administrative Agent hereunder or under any
other Loan Document without any deduction or withholding for or on account of
any Non-Excluded Taxes or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to the Borrower making such demand
and to be executed and to be delivered with any reasonably required
certification.

(g)           If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will change
the jurisdiction of its Applicable Lending Office so as to eliminate or reduce
any such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.

(h)           If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitment of
such Bank for an amount

68


--------------------------------------------------------------------------------


equal to such Bank’s outstanding Loans and all amounts due such Bank hereunder
(including, without limitation, interest and all amounts payable pursuant to
Section 2.13 and this Section 8.4), and to become a Bank hereunder, or to obtain
the agreement of one or more existing Banks to offer to purchase the Commitment
of such Bank for such amount, which offer such Bank is hereby required to
accept, or (y) to repay in full all Loans then outstanding of such Bank,
together with interest thereon and all other amounts due such Bank hereunder
(including, without limitation, amounts payable pursuant to Section 2.13 and
this Section 8.4), upon which event, such Bank’s Commitment shall be deemed to
be cancelled pursuant to Section 2.11(c).  Any Bank subject to this Section
8.4(d) shall retain the benefits of Sections 8.3, 8.4 and 9.3 for the period
prior to such purchase or cancellation.

SECTION 8.5         Base Rate Loans Substituted for Affected Euro-Dollar Loans. 
If (i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under Section
8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall, by at
least five Euro-Dollar Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:

(a)           Borrower shall be deemed to have delivered a Notice of Interest
Rate Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank as Euro-Dollar Loans shall be
made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and

(b)           after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead, and

(c)           Borrower will not be required to make any payment which would
otherwise be required by Section 2.13 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1         Notices.  All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, facsimile
transmission

69


--------------------------------------------------------------------------------


followed by telephonic confirmation or similar writing) and shall be given to
such party:  (x) in the case of the Borrower or the Administrative Agent, at its
address, or facsimile number set forth on the signature pages hereof with a
duplicate copy thereof, in the case of the Borrower, to the Borrower, at Equity
Residential, Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606,
Attn: General Counsel, facsimile number (312) 454-0039, and to DLA Piper US LLP,
203 North LaSalle Street, Suite 1900, Chicago, Illinois 60601, Attn: James M.
Phipps, Esq., facsimile number (312) 251-5735, (y) in the case of any Bank, at
its address, or facsimile number set forth in its Administrative Questionnaire
or (z) in the case of any party, such other address, or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower and, if such party is the Borrower or the Administrative
Agent, the Banks.  Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when such facsimile is
transmitted to the facsimile number specified in this Section and the
appropriate answerback or facsimile confirmation is received, (ii) if given by
certified registered mail, return receipt requested, with first class postage
prepaid, addressed as aforesaid, upon receipt or refusal to accept delivery,
(iii) if given by a nationally recognized overnight carrier, 24 hours after such
communication is deposited with such carrier with postage prepaid for next day
delivery, or (iv) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent
under Article II or Article VIII shall not be effective until received. The
Administrative Agent shall promptly notify the Banks of any change in the
address of the Borrower or the Administrative Agent.

SECTION 9.2         No Waivers.  No failure or delay by the Administrative Agent
or any Bank in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 9.3         Expenses; Indemnification.

(a)           The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Syndication Agent (including
reasonable fees and disbursements of special counsel Skadden, Arps, Slate,
Meagher & Flom LLP), in connection with the preparation of this Agreement, the
Loan Documents and the documents and instruments referred to therein, and any
waiver or consent hereunder or any amendment hereof or any Default or Event of
Default or alleged Default or Event of Default, (ii) all reasonable fees and
disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom LLP in
connection with the syndication of the Loans and (iii) if

70


--------------------------------------------------------------------------------


an Event of Default occurs, all reasonable out-of-pocket expenses incurred by
the Administrative Agent and each Bank (the Administrative Agent shall promptly
submit any expenses of any of the Banks to Borrower for reimbursement),
including fees and disbursements of counsel for the Administrative Agent and
each of the Banks, in connection with the enforcement of the Loan Documents and
the instruments referred to therein and such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom;
provided, however, that the attorneys’ fees and disbursements for which Borrower
is obligated under this subsection (a)(iii) shall be limited to the reasonable
non-duplicative fees and disbursements of (A) counsel for Administrative Agent,
and (B) counsel for all of the Banks as a group; and provided, further, that all
other costs and expenses for which Borrower is obligated under this subsection
(a)(iii) shall be limited to the reasonable non-duplicative costs and expenses
of Administrative Agent.  For purposes of this Section 9.3(a)(iii), (1) counsel
for Administrative Agent shall mean a single outside law firm representing
Administrative Agent, and (2) counsel for all of the Banks as a group shall mean
a single outside law firm representing such Banks as a group (which law firm may
or may not be the same law firm representing either or both of Administrative
Agent and/or Syndication Agent).

(b)           The Borrower agrees to indemnify the Syndication Agent, the
Administrative Agent and each Bank, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding that may at any time (including, without limitation, at
any time following the payment of the Obligations) be asserted against any
Indemnitee, as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, including, without
limitation, any Section 1031 exchange as contemplated by Section 9.21, (ii) any
violation by the Borrower, EQR or the Environmental Affiliates of any applicable
Environmental Law, (iii) any Environmental Claim arising out of the management,
use, control, ownership or operation of property or assets by the Borrower, EQR
or any of the Environmental Affiliates, including, without limitation, all
on-site and off-site activities of Borrower or any Environmental Affiliate
involving Materials of Environmental Concern, (iv) the breach of any
environmental representation or warranty set forth herein, but excluding those
liabilities, losses, damages, costs and expenses (a) for which such Indemnitee
has been compensated pursuant to the terms of this Agreement, (b) incurred
solely by reason of the gross negligence, wilful misconduct, bad faith or fraud
of any Indemnitee as finally determined by a court of competent jurisdiction,
(c) violations of Environmental Laws relating to a Property which are caused by
the act or omission of such Indemnitee after

71


--------------------------------------------------------------------------------


such Indemnitee takes possession of such Property or (d) any liability of such
Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents.  In addition, the indemnification set forth in this Section
9.3(b) in favor of any director, officer, agent or employee of Administrative
Agent, Syndication Agent or any Bank shall be solely in his or her respective
capacity as such director, officer, agent or employee.  The Borrower’s
obligations under this Section shall survive the termination of this Agreement
and the payment of the Obligations.

SECTION 9.4         Sharing of Set-Offs.  In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but subject to the prior consent of the Administrative Agent, to set off and to
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final) and any other indebtedness at any time held or owing by
such Bank (including, without limitation, by branches and agencies of such Bank
wherever located) to or for the credit or the account of the Borrower against
and on account of the Obligations of the Borrower then due and payable to such
Bank under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank.  Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise (except pursuant to Sections 8.2, 8.3, 8.4 or 9.6), receive payment
of a proportion of the aggregate amount of principal and interest due with
respect to any Note held by it, which is greater than the proportion received by
any other Bank, the Bank receiving such proportionately greater payment shall
purchase such participations in the Notes held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Notes held by the Banks shall be
shared by the Banks pro rata; provided that nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have to any deposits not received in connection with the Loans and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness under the Notes  The Borrower agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.
Notwithstanding anything to the contrary contained herein, any Bank may, by
separate agreement with the Borrower, waive its right to set off contained
herein or granted by law and any such written waiver shall be effective against
such Bank under this Section 9.4.

72


--------------------------------------------------------------------------------


 

SECTION 9.5         Amendments and Waivers.  Any provision of this Agreement or
the Notes or other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Required
Banks (and, if the rights or duties of the Administrative Agent are affected
thereby, by the Administrative Agent); provided that no such amendment or waiver
with respect to this Agreement, the Notes or any other Loan Documents shall,
unless signed by all the Banks, (i) increase or decrease the Commitment of any
Bank (except for a ratable decrease in the Commitments of all Banks) or subject
any Bank to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan or any fees hereunder, (iii) postpone the date fixed for
any payment of principal of or interest on any Loan or any fees hereunder or for
any reduction or termination of any Commitment, (iv) except as may result by
operation of Section 2.1(b), change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement, (v) release the EQR Guaranty
or, except as provided below, any Down REIT Guaranty, (vi) modify the definition
of “Required Banks”, or (vii) modify the provisions of this Section 9.5. At such
time as (I) the Borrower shall sell its interest in any Down REIT Guarantor to
an unaffiliated third party in an arms-length transaction, or (II) any Down REIT
Guarantor is no longer a guarantor under the Existing Credit Agreement, the Down
REIT Guaranty of such Down REIT Guarantor shall be deemed to have terminated and
released, and the Banks hereby authorize the Administrative Agent to enter into
an agreement, confirming the termination and release of such Down REIT Guaranty,
at the Borrower’s sole cost and expense.

SECTION 9.6         Successors and Assigns.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and any Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.

(b)           Any Bank may at any time grant (i) prior to the occurrence of an
Event of Default, to an existing Bank or one or more banks, finance companies,
insurance companies or other financial institutions in minimum amounts of not
less than $5,000,000 (or any lesser amount in the case of participations to an
existing Bank) (it being understood that no Bank may hold a Commitment of which
less than $10,000,000 in the

73


--------------------------------------------------------------------------------


aggregate is for its own account, unless its Commitment shall have been reduced
to zero) and (ii) after the occurrence and during the continuance of an Event of
Default, to any Person in any amount (in each case, a “Participant”),
participating interests in its Commitment or any or all of its Loans, with (and
subject to) the consent of, provided that no Event of Default shall have
occurred and be continuing, the Borrower, which consent shall not be
unreasonably withheld or delayed.  The Administrative Agent shall be notified by
any such Bank of any such participation prior to the same becoming effective.
Any participation made during the continuation of an Event of Default shall not
be affected by the subsequent cure of such Event of Default.  In the event of
any such grant by a Bank of a participating interest to a Participant, whether
or not upon notice to the Borrower and the Administrative Agent, such Bank shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii), (iii), (iv)
or (v) of Section 9.5 without the consent of the Participant.  The Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII with respect to its
participating interest. An assignment or other transfer which is not permitted
by subsection (c) or (d) below shall be given effect for purposes of this
Agreement only to the extent of, and subject to the restrictions with respect
to, a participating interest granted in accordance with this subsection (b).

(c)           Any Bank may at any time assign to (i) prior to the occurrence of
an Event of Default, (A) an existing Bank, (B) one or more banks, finance
companies, insurance or other financial institutions which (1) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to Administrative Agent and (2) has total assets
in excess of Ten Billion Dollars ($10,000,000,000) (a “Qualified Institution”),
or (C) with the prior consent and approval of the Administrative Agent and
Borrower, a wholly-owned affiliate of such transferor Bank if such transferor
Bank then meets the requirements of clause (i)(B) or, if such transferor Bank’s
parent then meets the requirements of clause (i)(B), a wholly-owned affiliate of
such parent, in each case in minimum amounts of not less than Ten Million
Dollars ($10,000,000) and integral multiples of One Million Dollars ($1,000,000)
thereafter (or any lesser amount in the case of assignments to an existing Bank)
(it being understood that no Bank may hold a Commitment of less than $10,000,000
in the aggregate, unless its Commitment shall have

74


--------------------------------------------------------------------------------


been reduced to zero) and (ii) after the occurrence and during the continuance
of an Event of Default, to any Person in any amount (in each case, an
“Assignee”), all or a proportionate part of all, of its rights and obligations
under this Agreement, the Notes and the other Loan Documents, and, in either
case, such Assignee shall assume such rights and obligations, pursuant to a
Transfer Supplement in substantially the form of Exhibit ”E” hereto executed by
such Assignee and such transferor Bank, with (and subject to) the consent of the
Administrative Agent and, provided that no Event of Default shall have occurred
and be continuing, the Borrower, which consent shall not be unreasonably
withheld or delayed; provided that if an Assignee is an affiliate of such
transferor Bank which meets the requirements of clause (i)(B) above or was a
Bank immediately prior to such assignment, no such consent shall be required. 
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Bank of an amount equal to the purchase price agreed between
such transferor Bank and such Assignee, such Assignee shall be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank with a
Commitment as set forth in such instrument of assumption, and no further consent
or action by any party shall be required and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent.  Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee.  In
connection with any such assignment, the transferor Bank shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $2,500 provided that such fee shall be paid by the Assignee if such
assignment is required by Section 8.2, 8.3 or 8.4.  If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Administrative Agent certification as
to exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.4.  Any assignment made during the
continuation of an Event of Default shall not be affected by any subsequent cure
of such Event of Default.

(d)           Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note, to a Federal Reserve Bank.  No such
assignment shall release the transferor Bank from its obligations hereunder.

(e)           No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

75


--------------------------------------------------------------------------------


SECTION 9.7         Collateral.  Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

SECTION 9.8         Governing Law; Submission to Jurisdiction.

(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of Illinois or of the
United States of America for the Northern District of Illinois, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof.  The
Borrower irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address set forth below.  The Borrower hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum.  Nothing herein shall affect the right of
the Administrative Agent to serve process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against the Borrower in
any other jurisdiction.

SECTION 9.9         Counterparts; Integration; Effectiveness.  This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of

76


--------------------------------------------------------------------------------


telegraphic or other written confirmation from such party of execution of a
counterpart hereof by such party).

SECTION 9.10       WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 9.11       Survival.  All indemnities set forth herein (including,
without limitation, Sections 8.4 and 9.3) shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making and
repayment of the Obligations.

SECTION 9.12       Domicile of Loans.  Each Bank may transfer and carry its
Loans at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Bank.

SECTION 9.13       Limitation of Liability.  No claim may be made by the
Borrower or any other Person acting by or through Borrower against the
Administrative Agent or any Bank or the affiliates, directors, officers,
employees, attorneys or agent of any of them for any consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

SECTION 9.14       Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower, and to EQR pursuant to the EQR
Guaranty and to any Down REIT Guarantor pursuant to any Down REIT Guaranty.
Notwithstanding the foregoing, no recourse under or upon any obligation,
covenant, or agreement contained in this Agreement shall be had against any
officer, director, shareholder, limited partner or employee of the Borrower or
any officer, director, shareholder or employee of EQR except in the event of
fraud or misappropriation of funds on the part of such officer, director,
shareholder or employee.

SECTION 9.15       Confidentiality.  The Administrative Agent and each Bank
shall use reasonable efforts to assure that information about Borrower, EQR and
its Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to

77


--------------------------------------------------------------------------------


Administrative Agent or any Bank pursuant to the provisions hereof or any other
Loan Document is used only for the purposes of this Agreement and shall not be
divulged to any Person other than the Administrative Agent, the Banks, and their
affiliates and respective officers, directors, employees and agents who are
actively and directly participating in the evaluation, administration or
enforcement of the Loan, this Agreement, the Loan Documents, the extension of
credit hereunder or other banking services business with the Borrower and its
Affiliates, except:  (a) to their attorneys and accountants, (b) in connection
with the enforcement of the rights and exercise of any remedies of the
Administrative Agent and the Banks hereunder and under the other Loan Documents,
(c) in connection with assignments and participations and the solicitation of
prospective assignees and participants referred to in Section 9.6 hereof, who
have agreed in writing to be bound by a confidentiality agreement substantially
equivalent to the terms of this Section 9.15, and (d) as may otherwise be
required or requested by any regulatory authority or self-regulatory body having
jurisdiction over, or claiming jurisdiction or authority to oversee or regulate,
the Administrative Agent or any Bank or by any applicable law, rule, regulation
or judicial process.

SECTION 9.16       Bank’s Failure to Fund.

(a)           Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of Section 2.4, and the Administrative Agent may, in reliance
upon such assumption, make available to Borrower on such date a corresponding
amount.  If and to the extent that such Bank shall not have so made such share
available to the Administrative Agent, such Bank and Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, in accordance with the provisions of Section
2.4(c).  If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement as of the date of such Borrowing. 
Nothing contained in this Section or Section 2.4(c) shall be deemed to reduce
the Commitment of any Bank or in any way affect the rights of Borrower with
respect to any defaulting Bank or Administrative Agent.  The failure of any Bank
to make available to the Administrative Agent such Bank’s share of any Borrowing
in accordance with Section 2.4(b) shall not relieve any other Bank of its
obligations to fund its Commitment, in accordance with the provisions hereof.

(b)           If a Bank does not remit to Administrative Agent such Bank’s Pro
Rata Share of a Loan in accordance herewith, then neither Administrative Agent
nor the

78


--------------------------------------------------------------------------------


other Banks shall be required or obligated to fund such Bank’s Pro Rata Share of
such Loan.

(c)           As used herein, the following terms shall have the meanings set
forth below:

(i)                    “Defaulting Bank” shall mean any Bank which (x) does not
remit to the Administrative Agent such Bank’s Pro Rata Share of a Loan in
accordance herewith for a period of five (5) Business Days after notice of such
failure from Administrative Agent, (y) shall otherwise fail to perform such
Bank’s obligations under the Loan Documents for a period of five (5) Business
Days after notice of such failure from Administrative Agent, or (z) shall fail
to pay the Administrative Agent or any other Bank, as the case may be, upon
demand, such Bank’s Pro Rata Share of any costs, expenses or disbursements
incurred or made by the Administrative Agent and payable by such Bank pursuant
to the terms of the Loan Documents for a period of five (5) Business Days after
notice of such failure from Administrative Agent, and in all cases, such failure
is not as a result of a good faith dispute as to whether such advance is
properly required to be made pursuant to the provisions of this Agreement, or as
to whether such other performance or payment is properly required pursuant to
the provisions of this Agreement.

(ii)                   “Junior Creditor”  means any Defaulting Bank which has
not (x) fully cured each and every default on its part under the Loan Documents
and (y) unconditionally tendered to the Administrative Agent such Defaulting
Bank’s Pro Rata Share of all costs, expenses and disbursements required to be
paid or reimbursed pursuant to the terms of the Loan Documents.

(iii)                  “Payment in Full” means, as of any date, the receipt by
the Banks who are not Junior Creditors of an amount of cash, in lawful currency
of the United States, sufficient to indefeasibly pay in full all Senior Debt.

(iv)                  “Senior Debt” means (x) collectively, any and all
indebtedness, obligations and liabilities of the Borrower to the Banks who are
not Junior Creditors, or any of them, from time to time, whether fixed or
contingent, direct or indirect, joint or several, due or not due, liquidated or
unliquidated, determined or undetermined, arising by contract, operation of law
or otherwise, whether on open account or evidenced by one or more instruments,
and whether for principal, premium, interest (including, without limitation,
interest accruing after the filing of a petition initiating any proceeding
referred to in Section 6.1(f) or (g)), reimbursement for fees, indemnities,
costs, expenses or otherwise, which arise under, in connection with or in
respect of the Loans or the Loan Documents, and (y) any and all deferrals,
renewals, extensions and refundings of, or

79


--------------------------------------------------------------------------------


amendments, restatements, rearrangements, modifications or supplements to, any
such indebtedness, obligation or liability.

(v)                   “Subordinated Debt”  means (x) any and all indebtedness,
obligations and liabilities of Borrower to one or more Junior Creditors from
time to time, whether fixed or contingent, direct or indirect, joint or several,
due or not due, liquidated or unliquidated, determined or undetermined, arising
by contract, operation of law or otherwise, whether on open account or evidenced
by one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.

(d)           Immediately upon a Bank’s becoming a Junior Creditor, no Junior
Creditor shall, prior to Payment in Full of all Senior Debt:

(i)            accelerate, demand payment of, sue upon, collect, or receive any
payment upon, in any manner, or satisfy or otherwise discharge, any Subordinated
Debt, whether for principal, interest or otherwise;

(ii)           take or enforce any Liens to secure Subordinated Debt or attach
or levy upon any assets of Borrower to enforce any Subordinated Debt;

(iii)          enforce or apply any security for any Subordinated Debt; or

(iv)          incur any debt or liability, or the like, to, or receive any loan,
return of capital, advance, gift or any other property from, the Borrower.

(e)           In the event of:

(i)                    any insolvency, bankruptcy, receivership, liquidation,
dissolution, reorganization, readjustment, composition or other similar
proceeding relating to Borrower;

(ii)                   any liquidation, dissolution or other winding-up of the
Borrower, voluntary or involuntary, whether or not involving insolvency,
reorganization or bankruptcy proceedings;

80


--------------------------------------------------------------------------------


(iii)                  any assignment by the Borrower for the benefit of
creditors;

(iv)                  any sale or other transfer of all or substantially all
assets of the Borrower; or

(v)                   any other marshaling of the assets of the Borrower;

each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt.  Any
payment or distribution, whether in cash, securities or other property that
would otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt.  If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.

(f)            Each Junior Creditor shall file in any bankruptcy or other
proceeding of Borrower in which the filing of claims is required by law, all
claims relating to Subordinated Debt that such Junior Creditor may have against
Borrower and assign to the Banks who are not Junior Creditors all rights of such
Junior Creditor thereunder.  If such Junior Creditor does not file any such
claim prior to forty-five (45) days before the expiration of the time to file
such claim, Administrative Agent, as attorney-in-fact for such Junior Creditor,
is hereby irrevocably authorized to do so in the name of such Junior Creditor
or, in Administrative Agent’s sole discretion, to assign the claim to a nominee
and to cause proof of claim to be filed in the name of such nominee.  The
foregoing power of attorney is coupled with an interest and cannot be revoked. 
The Administrative Agent shall, to the exclusion of each Junior Creditor, have
the sole right, subject to Section 9.5 hereof, to accept or reject any plan
proposed in any such proceeding and to take any other action that a party filing
a claim is entitled to take.  In all such cases, whether in administration,
bankruptcy or otherwise, the Person or Persons authorized to pay such claim
shall pay to Administrative Agent the amount payable on such claim and, to the
full extent necessary for that purpose, each Junior Creditor hereby transfers
and assigns to the Administrative Agent all of the Junior Creditor’s rights to
any such payments or distributions to which Junior Creditor would otherwise be
entitled.

(g)           (i)  If any payment or distribution of any character or any
security, whether in cash, securities or other property, shall be received by
any Junior Creditor in contravention of any of the terms hereof, such payment or
distribution or security shall be received for the benefit of, and shall
promptly be paid over or delivered and transferred to, Administrative Agent for
application to the payment of all Senior Debt, to the extent

81


--------------------------------------------------------------------------------


necessary to achieve Payment in Full.  In the event of the failure of any Junior
Creditor to endorse or assign any such payment, distribution or security,
Administrative Agent is hereby irrevocably authorized to endorse or assign the
same as attorney-in-fact for such Junior Creditor.

(ii)  Each Junior Creditor shall take such action (including, without
limitation, the execution and filing of a financing statement with respect to
this Agreement and the execution, verification, delivery and filing of proofs of
claim, consents, assignments or other instructions that Administrative Agent may
require from time to time in order to prove or realize upon any rights or claims
pertaining to Subordinated Debt or to effectuate the full benefit of the
subordination contained herein) as may, in Administrative Agent’s sole and
absolute discretion, be necessary or desirable to assure the effectiveness of
the subordination effected by this Agreement.

(h)           (i)  Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the other Loan Documents in reliance upon the absolute
subordination in right of payment and in time of payment of Subordinated Debt to
Senior Debt as set forth herein.

(ii)  Only upon the Payment in Full of all Senior Debt shall any Junior Creditor
be subrogated to any remaining rights of the Banks which are not Defaulting
Banks to receive payments or distributions of assets of the Borrower made on or
applicable to any Senior Debt.

(iii)  Each Junior Creditor agrees that it will deliver all instruments or other
writings evidencing any Subordinated Debt held by it to Administrative Agent,
promptly after request therefor by the Administrative Agent.

(iv)  No Junior Creditor may at any time sell, assign or otherwise transfer any
Subordinated Debt, or any portion thereof, including, without limitation, the
granting of any Lien thereon, unless and until satisfaction of the requirements
of Section 9.6 above and the proposed transferee shall have assumed in writing
the obligation of the Junior Creditor to the Banks under this Agreement, in a
form acceptable to the Administrative Agent.

(v)  If any of the Senior Debt should be invalidated, avoided or set aside, the
subordination provided for herein nevertheless shall continue in full force and
effect and, as between the Banks which are not Defaulting Banks and all Junior
Creditors, shall be and be deemed to remain in full force and effect.

82


--------------------------------------------------------------------------------


 

(vi)  Each Junior Creditor hereby irrevocably waives, in respect of Subordinated
Debt, all rights (x) under Sections 361 through 365, 502(e) and 509 of the
Bankruptcy Code (or any similar sections hereafter in effect under any other
Federal or state laws or legal or equitable principles relating to bankruptcy,
insolvency, reorganizations, liquidations or otherwise for the relief of debtors
or protection of creditors), and (y) to seek or obtain conversion to a different
type of proceeding or to seek or obtain dismissal of a proceeding, in each case
in relation to a bankruptcy, reorganization, insolvency or other proceeding
under similar laws with respect to the Borrower.  Without limiting the
generality of the foregoing, each Junior Creditor hereby specifically waives (A)
the right to seek to give credit (secured or otherwise) to the Borrower in any
way under Section 364 of the Bankruptcy Code unless the same is subordinated in
all respects to Senior Debt in a manner acceptable to Administrative Agent in
its sole and absolute discretion and (B) the right to receive any collateral
security (including any “super priority” or equal or “priming” or replacement
Lien) for any Subordinated Debt unless the Banks which are not Defaulting Banks
have received a senior position acceptable to the Banks in their sole and
absolute discretion to secure all Senior Debt (in the same collateral to the
extent collateral is involved).

(i)                    (i)  In addition to and not in limitation of the
subordination effected by this Section 9.16, the Administrative Agent and each
of the Banks which are not Defaulting Banks may in their respective sole and
absolute discretion also exercise any and all other rights and remedies
available at law or in equity in respect of a Defaulting Bank; and

(ii)  The Administrative Agent shall give each of the Banks notice of the
occurrence of a default under this Section 9.16 by a Defaulting Bank and if the
Administrative Agent and/or one or more of the other Banks shall, at their
option, fund any amounts required to be paid or advanced by a Defaulting Bank,
the other Banks who have elected not to fund any portion of such amounts shall
not be liable for any reimbursements to the Administrative Agent and/or to such
other funding Banks.

(j)            Notwithstanding anything to the contrary contained or implied
herein, a Defaulting Bank shall not be entitled to vote on any matter as to
which a vote by the Banks is required hereunder, including, without limitation,
any actions or consents on the part of the Administrative Agent as to which the
approval or consent of all the Banks or the Required Banks is required under
Article VIII, Section 9.5 or elsewhere, so long as such Bank is a Defaulting
Bank; provided, however, that in the case of any vote requiring the unanimous
consent of the Banks, if all the Banks other than the Defaulting Bank shall have
voted in accordance with each other, then the Defaulting Bank shall be deemed to
have voted in accordance with such Banks.

 

83


--------------------------------------------------------------------------------


 

(k)           Each of the Administrative Agent and any one or more of the Banks
which are not Defaulting Banks may, at their respective option, (i) advance to
the Borrower such Bank’s Pro Rata Share of the Loans not advanced by a
Defaulting Bank in accordance with the Loan Documents, or (ii) pay to the
Administrative Agent such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of this Agreement not theretofore paid by a Defaulting Bank.  Immediately upon
the making of any such advance by the Administrative Agent or any one of the
Banks, such Bank’s Pro Rata Share and the Pro Rata Share of the Defaulting Bank
shall be recalculated to reflect such advance.  All payments, repayments and
other disbursements of funds by the Administrative Agent to Banks shall
thereupon and, at all times thereafter be made in accordance with such Bank’s
recalculated Pro Rata Share unless and until a Defaulting Bank shall fully cure
all defaults on the part of such Defaulting Bank under the Loan Documents or
otherwise existing in respect of the Loans or this Agreement, at which time the
Pro Rata Share of the Bank(s) which advanced sums on behalf of the Defaulting
Bank and of the Defaulting Bank shall be restored to their original percentages.

SECTION 9.17       Intentionally Omitted.

SECTION 9.18       Down REIT Guaranties.

(a)           Notwithstanding any other provision hereof or of any other Loan
Document to the contrary, the Administrative Agent and the Banks agree with
Borrower that any funds, claims, or distributions actually received by the
Administrative Agent for the account of any Bank as a result of the enforcement
of, or pursuant to, any Down REIT Guaranty, net of the Administrative Agent’s
and the Banks’ expenses of collection thereof (such net amount, “Down REIT
Guaranty Proceeds”), shall be made available for distribution equally and
ratably (in proportion to the aggregate amount of principal, interest and other
amounts then owed in respect of the Obligations or of an issuance of Public
Debt, as the case may be) among the Administrative Agent and the Banks and the
trustee or trustees of any Unsecured Debt, not subordinated to the Obligations
(or to the holders thereof), issued by Borrower, before or after the Effective
Date, in offerings registered under the Securities Act of 1933, as amended, or
in transactions exempt from registration pursuant to rule 144A or Regulation 8
thereunder or listed on non-U.S. securities exchanges (“Public Debt”), and the
Administrative Agent is hereby authorized by Borrower, by each Bank and by each
Down REIT Guarantor by its execution and delivery of a Down REIT Guaranty, to
make such Down REIT Guaranty Proceeds so available.  No Bank shall have any
interest in any amount paid over by the Administrative Agent to the trustee or
trustees in respect of any Public Debt (or to the holders thereof) pursuant to
the foregoing authorization.  This Section 9.18 shall apply solely to Down REIT
Guaranty Proceeds, and not to any payments, funds, claims or distributions
received

84


--------------------------------------------------------------------------------


by the Administrative Agent or any Bank directly or indirectly from Borrower or
any other Person other than from a Down REIT Guarantor pursuant to a Down REIT
Guaranty.  Borrower is aware of the terms of the Down REIT Guaranties, and
specifically understands and agrees with the Administrative Agent and the Banks
that, to the extent Down REIT Guaranty Proceeds are distributed to holders of
Public Debt or their respective trustees, such Down REIT Guarantor has agreed
that the Obligations will not be deemed reduced by any such distributions and
such Down REIT Guarantor shall continue to make payments pursuant to its Down
REIT Guaranty until such time as the Obligations have been paid in full (and the
Commitments have been terminated), after taking into account any such
distributions of Down REIT Guaranty Proceeds in respect of Indebtedness other
than the Obligations.

(b)           Nothing contained herein shall be deemed (1) to limit, modify, or
alter the rights of the Administrative Agent and the Banks under any Down REIT
Guaranty, (2) to subordinate the Obligations to any Public Debt, or (3) to give
any holder of Public Debt (or any trustee for such holder) any rights of
subrogation.

(c)           This Section 9.18 and all Down REIT Guaranties, are for the sole
benefit of the Administrative Agent and the Banks and their respective
successors and assigns.  Nothing contained herein or in any Down REIT Guaranty
shall be deemed for the benefit of any holder of Public Debt, or any trustee for
such holder; nor shall anything contained herein or therein be construed to
impose on the Administrative Agent or any Bank any fiduciary duties, obligations
or responsibilities to the holders of any Public Debt or their trustees
(including, but not limited to, any duty to pursue any Down REIT Guarantor for
payment under its Down REIT Guaranty).

SECTION 9.19       USA PATRIOT Act Notice.  Each Bank that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

SECTION 9.20       Public/Private Information.  The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Syndication Agent will make
available to the Banks materials and/or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Banks may be “public-side” lenders (i.e.,
Banks that do not wish to receive

85


--------------------------------------------------------------------------------


material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”).  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Syndication Agent and the Banks to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.15); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform marked “PUBLIC” or through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Syndication Agent shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

SECTION 9.21       No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (ii) (A) the Administrative Agent and each Joint Lead
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower or any of
its Affiliates, and (B) neither the Administrative Agent nor any Joint Lead
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and the commitment
letter; and (iii) the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor either Joint Lead Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty arising on or before the date of this Agreement in connection with any
aspect of any transaction contemplated hereby.

86


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ERP OPERATING LIMITED PARTNERSHIP

 

 

By:

 

Equity Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark J. Parrell

 

 

 

 

 

Name: Mark J. Parrell

 

 

 

 

 

Title:   Senior Vice President and Treasurer

 

 

 

 

 

 

 

Facsimile number: (312) 454-0039

 

 

Address:

 

Two North Riverside Plaza

 

 

 

 

Suite 400

 

 

 

 

Chicago, Illinois 60606

 

 

 

 

Attn: Chief Financial Officer

 

For purposes of agreeing to be bound
by the provisions of Section 5.13 only:

EQUITY RESIDENTIAL

 

 

By:

/s/ Mark J. Parrell

 

 

 

 

Name:  Mark J. Parrell

 

 

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

87


--------------------------------------------------------------------------------


 

Commitments

 

 

BANK OF AMERICA, N.A., as Administrative
Agent and as a Bank

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mark A. Mokelke

 

 

 

 

Name:  Mark A. Mokelke

Title:    Vice President

 

 

 

 

 

 

 

 

 

Bank of America, N.A.
Mail Code

231 South LaSalle Street

Chicago, Illinois 60697

Attention:

Telecopy:

 

Commitment: $45,000,000

 

88


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Syndication
Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Marc Costantino

 

 

 

 

Name:  Marc Costantino

Title:    Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commitment: $45,000,000

 

 

89


--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA INC., as
Documentation Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Ricardo James

 

 

 

 

Name:  Ricardo James

Title:

 

 

 

 

 

 

Commitment: $30,000,000

90


--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Brenda Casey

 

 

 

 

Name:  Brenda Casey

Title:    Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ J.T. Coe

 

 

 

 

Name:  J.T. Coe

Title:    Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Commitment: $30,000,000

 

 

 

DEUTSCHE BANK SECURITIES INC., as
Documentation Agent

 

 

 

 

 

 

 

 

By:

 

/s/ James Rolison

 

 

 

 

Name:  James Rolison

Title:    Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ George Reynolds

 

 

 

 

Name:  George Reynolds

Title:    Director

 

 

 

 

 

 

 

 

 

 

 

 

 

91


--------------------------------------------------------------------------------


 

 

REGIONS BANK, as Documentation Agent
and as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Lori Chambers

 

 

 

 

Name:  Lori Chambers

Title:    Vice President

 

 

 

 

 

 

Commitment: $30,000,000

 

92


--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF SCOTLAND PLC, as

Documentation Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Brett Thompson

 

 

 

 

Name:  Brett Thompson

Title:    Vice President

 

 

Commitment: $30,000,000

 

 

 

 

93


--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Renee Lewis

 

 

 

 

Name:  Renee Lewis

Title:    Vice President

 

 

 

 

 

 

 

 

Commitment: $30,000,000

94


--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, as Managing Agent and

as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Michael Mitro

 

 

 

 

Name:  Michael Mitro

Title:    Senior Vice President

 

 

 

 

 

 

 

 

Commitment: $30,000,000

95


--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC., as
Managing Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Brian McNany

 

 

 

 

Name:  Brian McNany

Title:    Authorized Signatory

 

 

 

 

 

 

 

 

Commitment: $25,000,000

96


--------------------------------------------------------------------------------


 

 

 

MERRILL LYNCH BANK USA, as

Managing Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ David Millett

 

 

 

 

Name:  David Millett

Title:    Vice President

 

 

 

 

 

 

 

 

 

Commitment: $25,000,000

97


--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, as Managing Agent
and as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel Twenge

 

 

 

 

Name:  Daniel Twenge

Title:     Authorized Signatory

 

 

 

 

 

 

 

Commitment: $25,000,000

98


--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Managing Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Cynthia A. Bean

 

 

 

 

Name:  Cynthia A. Bean

Title:    Vice President

 

 

 

 

 

 

 

Commitment: $25,000,000

99


--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as

Managing Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Winita Lau

 

 

 

 

Name:  Winita Lau

Title:    Assistant Vice President

 

 

 

 

 

 

 

 

Commitment: $25,000,000

100


--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Dennis Owen Gallagher

 

 

 

 

Name:  Dennis Owen Gallagher

Title:    Senior Vice President

 

 

 

 

 

 

 

Commitment: $25,000,000

101


--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK, as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Nancy B. Richards

 

 

 

 

Name:  Nancy B. Richards

Title:    Senior Vice President

 

 

 

 

 

 

 

Commitment: $20,000,000

102


--------------------------------------------------------------------------------


 

 

 

UNION BANK OF CALIFORNIA, N.A., as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin Jordan

 

 

 

 

Name:  Kevin Jordan

Title:    Senior Vice President

 

 

 

 

 

 

 

Commitment: $20,000,000

103


--------------------------------------------------------------------------------


 

 

 

COMERICA BANK, as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Leslie A. Vogel

 

 

 

 

Name:  Leslie A. Vogel

Title:    Vice President

 

 

 

 

 

 

 

Commitment: $15,000,000

104


--------------------------------------------------------------------------------


 

 

 

THE BANK OF NEW YORK, as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Kenneth R. McDonnell

 

 

 

 

Name:  Kenneth R. McDonnell

Title:    Vice President

 

 

 

 

 

 

 

Commitment: $10,000,000

105


--------------------------------------------------------------------------------


 

 

 

BANK OF TOKYO - MITSUBISHI UFJ, LTD.,
as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ James T. Taylor

 

 

 

 

Name:  James T. Taylor

Title:    Vice President

 

 

 

 

 

 

 

 

Commitment: $10,000,000

106


--------------------------------------------------------------------------------


 

 

 

THE NORTHERN TRUST COMPANY, as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Kate Spadoni

 

 

 

 

Name:  Kate Spadoni

Title:    Second Vice President

 

 

 

 

 

 

 

 

Commitment: $5,000,000

 

 

 

107


--------------------------------------------------------------------------------


 

Total Commitments

$500,000,000

 

Exhibit A-1


--------------------------------------------------------------------------------